Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 1 of 100




                 EXHIBIT “B”
     Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 2 of 100




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,     ) CIVIL ACTION
INC.; GLENN THOMPSON; MIKE KELLY;  )
JOHN JOYCE; GUY RESCHENTHALER;     )
REPUBLICAN NATIONAL COMMITTEE;     )
MELANIE STRINGHILL PATTERSON; and  )
CLAYTON DAVID SHOW,                )
                                   )
               Plaintiffs,         )
                                   )
       v.                          ) No. 2-20-cv-966
KATHY BOOCKVAR, in her capacity as )
Secretary of the Commonwealth of   )
Pennsylvania; ADAMS COUNTY BOARD   )
OF ELECTIONS; ALLEGHENY COUNTY     )
BOARD OF ELECTIONS; ARMSTRONG      )
COUNTY BOARD OF ELECTIONS;         )
BEAVER COUNTY BOARD OF             )
ELECTIONS; BEDFORD COUNTY BOARD )
OF ELECTIONS; BERKS COUNTY BOARD )
OF ELECTIONS; BLAIR COUNTY BOARD )
OF ELECTIONS; BRADFORD COUNTY      )
BOARD OF ELECTIONS; BUCKS          )
COUNTY BOARD OF ELECTIONS;         )
BUTLER COUNTY BOARD OF             )
ELECTIONS; CAMBRIA COUNTY BOARD )
OF ELECTIONS; CAMERON COUNTY       )
BOARD OF ELECTIONS; CARBON         )
COUNTY BOARD OF ELECTIONS;         )
CENTRE COUNTY BOARD OF             )
ELECTIONS; CHESTER COUNTY BOARD )
OF ELECTIONS; CLARION COUNTY       )
BOARD OF ELECTIONS; CLEARFIELD     )
COUNTY BOARD OF ELECTIONS;         )
CLINTON COUNTY BOARD OF            )
ELECTIONS; COLUMBIA COUNTY         )
BOARD OF ELECTIONS; CRAWFORD       )
COUNTY BOARD OF ELECTIONS;         )
CUMBERLAND COUNTY BOARD OF         )
ELECTIONS; DAUPHIN COUNTY BOARD )
OF ELECTIONS; DELAWARE COUNTY      )
BOARD OF ELECTIONS; ELK COUNTY     )
BOARD OF ELECTIONS; ERIE COUNTY    )
BOARD OF ELECTIONS; FAYETTE        )
COUNTY BOARD OF ELECTIONS;         )
    Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 3 of 100




FOREST COUNTY BOARD OF               )
ELECTIONS; FRANKLIN COUNTY           )
BOARD OF ELECTIONS; FULTON           )
COUNTY BOARD OF ELECTIONS;           )
GREENE COUNTY BOARD OF               )
ELECTIONS; HUNTINGDON COUNTY         )
BOARD OF ELECTIONS; INDIANA          )
COUNTY BOARD OF ELECTIONS;           )
JEFFERSON COUNTY BOARD OF            )
ELECTIONS; JUNIATA COUNTY BOARD      )
OF ELECTIONS; LACKAWANNA             )
COUNTY BOARD OF ELECTIONS;           )
LANCASTER COUNTY BOARD OF            )
ELECTIONS; LAWRENCE COUNTY           )
BOARD OF ELECTIONS; LEBANON          )
COUNTY BOARD OF ELECTIONS;           )
LEHIGH COUNTY BOARD OF               )
ELECTIONS; LUZERNE COUNTY BOARD      )
OF ELECTIONS; LYCOMING COUNTY        )
BOARD OF ELECTIONS; MCKEAN           )
COUNTY BOARD OF ELECTIONS;           )
MERCER COUNTY BOARD OF               )
ELECTIONS; MIFFLIN COUNTY BOARD      )
OF ELECTIONS; MONROE COUNTY          )
BOARD OF ELECTIONS; MONTGOMERY       )
COUNTY BOARD OF ELECTIONS;           )
MONTOUR COUNTY BOARD OF              )
ELECTIONS; NORTHAMPTON COUNTY        )
BOARD OF ELECTIONS;                  )
NORTHUMBERLAND COUNTY BOARD          )
OF ELECTIONS; PERRY COUNTY BOARD     )
OF ELECTIONS; PHILADELPHIA           )
COUNTY BOARD OF ELECTIONS; PIKE      )
COUNTY BOARD OF ELECTIONS;           )
POTTER COUNTY BOARD OF               )
ELECTIONS; SCHUYLKILL COUNTY         )
BOARD OF ELECTIONS; SNYDER           )
COUNTY BOARD OF ELECTIONS;           )
SOMERSET COUNTY BOARD OF             )
ELECTIONS; SULLIVAN COUNTY           )
BOARD OF ELECTIONS; SUSQUEHANNA      )
COUNTY BOARD OF ELECTIONS; TIOGA     )
COUNTY BOARD OF ELECTIONS; UNION     )
COUNTY BOARD OF ELECTIONS;           )
VENANGO COUNTY BOARD OF              )
ELECTIONS; WARREN COUNTY BOARD       )
        Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 4 of 100




 OF ELECTIONS; WASHINGTON COUNTY                   )
 BOARD OF ELECTIONS; WAYNE                         )
 COUNTY BOARD OF ELECTIONS;                        )
 WESTMORELAND COUNTY BOARD OF                      )
 ELECTIONS; WYOMING COUNTY                         )
 BOARD OF ELECTIONS; and YORK                      )
 COUNTY BOARD OF ELECTIONS,                        )
                                                   )
 Defendants.                                       )

 [PROPOSED INTERVENORS’] MOTION TO DISMISS PURSUANT TO FED. R. CIV.
                       P. 12(B)(1) AND 12(B)(6)

       Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6), Proposed Intervenors, the Pennsylvania

State Democratic Party, Congressman Dwight Evans, State Senators Sharif Street and Vincent

Hughes, State Representatives Danillo Burgos, Morgan Cephas, Austin Davis, Isabella Fitzgerald,

Edward Gainey, Jordan Harris, Mary Isaacson, Malcolm Kenyatta, Patty Kim, Stephen Kinsey,

Peter Schweyer, and candidates for office Nina Ahmad, Anton Andrew, Janet Diaz, Manuel M.

Guzman, Jr., Rick Krajewski (“Candidates”) and State Senators Art Haywood and Anthony

Williams (“Non-Candidate Legislators”) (collectively “Intervenors”) hereby file this Motion to

Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (“Motion to Dismiss”).

       Intervenors respectfully request this Court issue an order granting Intervenors’ Motion to

Dismiss and stay the above-captioned matter pursuant to Pullman abstention until a Pennsylvania

state court considers and resolves Intervenors’ state court Petition for Declaratory and Injunctive

Relief filed in the Commonwealth Court of Pennsylvania. See Pennsylvania Democratic Party, et

al v. Boockvar, et al, No. 407 MD 2020 (Pa. Commw. Ct. July 10, 2020). In support thereof,

Intervenors incorporate by reference its Brief in Support of their Motion to Dismiss.
Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 5 of 100




                             Respectfully submitted,

                             /s/ A. Michael Pratt______________
                             A. Michael Pratt
                             GREENBERG TRAURIG, LLP
                             1717 Arch Street, Suite 400
                             Philadelphia, PA 19103
                             (t) 215.972.5916
                             (f) 215.988.7801
                             prattam@gtlaw.com

                             Kevin M. Greenberg (pro hac vice forthcoming)
                             Adam R. Roseman (pro hac vice forthcoming)
                             George Farrell (pro hac vice forthcoming)
                             GREENBERG TRAURIG, LLP
                             1717 Arch Street, Suite 400
                             Philadelphia, PA 19103
                             (t) 215.988.7818
                             (f) 215.988.7801
                             greenbergk@gtlaw.com

                             Clifford B. Levine
                             Alex Lacey
                             DENTONS COHEN & GRIGSBY P.C.
                             625 Liberty Avenue
                             Pittsburgh, PA 15222-3152
                             (t) 412.297.4998/4642
                             clifford.levine@dentons.com
                             alex.lacey@dentons.com

                             Lazar M. Palnick
                             1216 Heberton St.
                             Pittsburgh, PA 15206
                             (t) 412.661.3633
                             lazarpalnick@gmail.com




Dated: July 13, 2020
          Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 6 of 100




                                CERTIFICATE OF SERVICE

       I, A. Michael Pratt, hereby certify that on July 13th, 2020, I caused a true and correct copy

of the foregoing Proposed Intervenors’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and

12(b)(6), Brief in Support, corresponding exhibit, and Proposed Order to be served on the

following counsel of record for Plaintiffs and Defendants listed on the docket via the Court’s ECF

system.



                                                             /s/ A. Michael Pratt_______
                                                             A. Michael Pratt
Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 7 of 100
     Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 8 of 100




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR PRESIDENT,     ) CIVIL ACTION
INC.; GLENN THOMPSON; MIKE KELLY;  )
JOHN JOYCE; GUY RESCHENTHALER;     )
REPUBLICAN NATIONAL COMMITTEE;     )
MELANIE STRINGHILL PATTERSON; and  )
CLAYTON DAVID SHOW,                )
                                   )
               Plaintiffs,         )
                                   )
       v.                          ) No. 2-20-cv-966
KATHY BOOCKVAR, in her capacity as )
Secretary of the Commonwealth of   )
Pennsylvania; ADAMS COUNTY BOARD   )
OF ELECTIONS; ALLEGHENY COUNTY     )
BOARD OF ELECTIONS; ARMSTRONG      )
COUNTY BOARD OF ELECTIONS;         )
BEAVER COUNTY BOARD OF             )
ELECTIONS; BEDFORD COUNTY BOARD )
OF ELECTIONS; BERKS COUNTY BOARD )
OF ELECTIONS; BLAIR COUNTY BOARD )
OF ELECTIONS; BRADFORD COUNTY      )
BOARD OF ELECTIONS; BUCKS          )
COUNTY BOARD OF ELECTIONS;         )
BUTLER COUNTY BOARD OF             )
ELECTIONS; CAMBRIA COUNTY BOARD )
OF ELECTIONS; CAMERON COUNTY       )
BOARD OF ELECTIONS; CARBON         )
COUNTY BOARD OF ELECTIONS;         )
CENTRE COUNTY BOARD OF             )
ELECTIONS; CHESTER COUNTY BOARD )
OF ELECTIONS; CLARION COUNTY       )
BOARD OF ELECTIONS; CLEARFIELD     )
COUNTY BOARD OF ELECTIONS;         )
CLINTON COUNTY BOARD OF            )
ELECTIONS; COLUMBIA COUNTY         )
BOARD OF ELECTIONS; CRAWFORD       )
COUNTY BOARD OF ELECTIONS;         )
CUMBERLAND COUNTY BOARD OF         )
ELECTIONS; DAUPHIN COUNTY BOARD )
OF ELECTIONS; DELAWARE COUNTY      )
BOARD OF ELECTIONS; ELK COUNTY     )
BOARD OF ELECTIONS; ERIE COUNTY    )
BOARD OF ELECTIONS; FAYETTE        )
    Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 9 of 100




COUNTY BOARD OF ELECTIONS;           )
FOREST COUNTY BOARD OF               )
ELECTIONS; FRANKLIN COUNTY           )
BOARD OF ELECTIONS; FULTON           )
COUNTY BOARD OF ELECTIONS;           )
GREENE COUNTY BOARD OF               )
ELECTIONS; HUNTINGDON COUNTY         )
BOARD OF ELECTIONS; INDIANA          )
COUNTY BOARD OF ELECTIONS;           )
JEFFERSON COUNTY BOARD OF            )
ELECTIONS; JUNIATA COUNTY BOARD      )
OF ELECTIONS; LACKAWANNA             )
COUNTY BOARD OF ELECTIONS;           )
LANCASTER COUNTY BOARD OF            )
ELECTIONS; LAWRENCE COUNTY           )
BOARD OF ELECTIONS; LEBANON          )
COUNTY BOARD OF ELECTIONS;           )
LEHIGH COUNTY BOARD OF               )
ELECTIONS; LUZERNE COUNTY BOARD      )
OF ELECTIONS; LYCOMING COUNTY        )
BOARD OF ELECTIONS; MCKEAN           )
COUNTY BOARD OF ELECTIONS;           )
MERCER COUNTY BOARD OF               )
ELECTIONS; MIFFLIN COUNTY BOARD      )
OF ELECTIONS; MONROE COUNTY          )
BOARD OF ELECTIONS; MONTGOMERY       )
COUNTY BOARD OF ELECTIONS;           )
MONTOUR COUNTY BOARD OF              )
ELECTIONS; NORTHAMPTON COUNTY        )
BOARD OF ELECTIONS;                  )
NORTHUMBERLAND COUNTY BOARD          )
OF ELECTIONS; PERRY COUNTY BOARD     )
OF ELECTIONS; PHILADELPHIA           )
COUNTY BOARD OF ELECTIONS; PIKE      )
COUNTY BOARD OF ELECTIONS;           )
POTTER COUNTY BOARD OF               )
ELECTIONS; SCHUYLKILL COUNTY         )
BOARD OF ELECTIONS; SNYDER           )
COUNTY BOARD OF ELECTIONS;           )
SOMERSET COUNTY BOARD OF             )
ELECTIONS; SULLIVAN COUNTY           )
BOARD OF ELECTIONS; SUSQUEHANNA      )
COUNTY BOARD OF ELECTIONS; TIOGA     )
COUNTY BOARD OF ELECTIONS; UNION     )
COUNTY BOARD OF ELECTIONS;           )
VENANGO COUNTY BOARD OF              )
     Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 10 of 100




ELECTIONS; WARREN COUNTY BOARD         )
OF ELECTIONS; WASHINGTON COUNTY        )
BOARD OF ELECTIONS; WAYNE              )
COUNTY BOARD OF ELECTIONS;             )
WESTMORELAND COUNTY BOARD OF           )
ELECTIONS; WYOMING COUNTY              )
BOARD OF ELECTIONS; and YORK           )
COUNTY BOARD OF ELECTIONS,             )
                                       )
Defendants.                            )

INTERVENORS’ BRIEF IN SUPPORT OF ITS MOTION TO DISMISS PURSUANT TO
                  FED. R. CIV. P. 12(B)(1) AND 12(B)(6)
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 11 of 100




                                               TABLE OF CONTENTS

I.     INTRODUCTION .............................................................................................................. 1

II.    RELEVANT FACTS .......................................................................................................... 2

       A.        Act 77 and Mail-In Ballot Requirements. ............................................................... 2
       B.        Act 77 Did Not Change Election Code’s Poll Watcher Residency
                 Requirement. ........................................................................................................... 3
       C.        County Boards Utilize Ballot Drop-Boxes to Collect Mail-In and Absentee
                 Ballots for the 2020 Primary Election. ................................................................... 3
       D.        Most County Boards of Elections Count Naked Ballots and Some Do Not. .......... 4

III.   PROCEDURAL HISTORY................................................................................................ 5

       A.        Plaintiffs File this Action Against the Secretary of the Commonwealth and
                 all Pennsylvania County Boards of Elections. ........................................................ 5
       B.        Intervenors File Action Against Same Defendants in State Court. ........................ 6

IV.    STANDARD OF REVIEW ................................................................................................ 7

V.     ARGUMENT ...................................................................................................................... 8

       A.        Pullman Abstention Requires This Court to Abstain in This Case in Its
                 Entirety Until the State Court Resolves Intervenors’ Petition. ............................... 8

                 1.         Uncertainty of State Law .......................................................................... 10
                 2.         Effect of State Law on the Constitutional Claim. ..................................... 11
                 3.         Effect of an Erroneous Federal Court Decision of State Law. ................. 13
                 4.         Equitable Considerations Require Abstention. ......................................... 14

       B.        Counts IV and V of Plaintiffs’ Complaint Regarding the Pennsylvania
                 Election Code’s Poll Watcher Residency Requirement Fail. ............................... 15

VI.    CONCLUSION ................................................................................................................. 17




                                                                  i
          Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 12 of 100




                                                TABLE OF AUTHORITIES

Cases

Allen v. McCurry,
    449 U.S. 90 (1980) .....................................................................................................................9
Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...................................................................................................................8
Baggett v. Bullitt,
   377 U.S. 360 (1964) .................................................................................................................13
Bell Atl. Corp. v. Twombly,
    550 U.S. 544 (2007) ...................................................................................................................8
Chez Sez III Corp. v. Township of Union,
   945 F.2d 628 (3d Cir. 1991).......................................................................................8, 9, 12, 13
Children First Foundation v. Legreide,
   No. 04-2137, 2005 WL 3088334 (D.N.J. Nov. 17, 2005) .........................................................9
Chiropractic Am. v. Lavecchia,
   180 F.3d 99 (3d Cir. 1999).........................................................................................................8
Colorado River Water Conservation Dist. v. U.S.,
   424 U.S. 800 (1976) ...................................................................................................................1
D’Iorio v. County of Delaware,
   592 F.2d 681 (3d Cir. 1978).......................................................................................................9
De La Fuente v. Cortes,
   207 F. Supp. 3d 441 (M.D. Pa. 2016) ..........................................................................11, 12, 13
Edelglass v. New Jersey,
   No. 14-760, 2015 WL 225801 (D.N.J. Jan. 16, 2015) ...............................................................7
Fender v. Wash. Cnty.,
   No. 14-0142, 2014 WL 1491138 (W.D. Pa. Apr. 15, 2014)....................................................11
Gordon v. East Goshen Township,
   592 F. Supp. 2d 828 (E.D. Pa. 2009) .........................................................................................7
Gould Elecs. Inc. v. United States,
   220 F.3d 169 (3d Cir. 2000).......................................................................................................7
Harris County Comm’rs v. Moore,
   420 U.S. 77 (1975) .....................................................................................................................8
NAACP Phila. Branch v. Ridge,
  No. 00–2855, 2000 WL 1146619 (E.D. Pa., Aug. 14, 2000).............................................13, 14
Pennsylvania Democratic Party, et al v. Boockvar, et al,
   No. 407 MD 2020 (Pa. Commw. Ct. July 10, 2020) .........................................................1, 5, 6


                                                                     ii
          Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 13 of 100




Phillips v. Cnty. of Allegheny,
   515 F.3d 224 (3d Cir. 2008).......................................................................................................8
Pierce v. Allegheny County Bd. of Elections,
   324 F. Supp. 2d 684 (W.D. Pa. 2003) ......................................................................9, 10, 12, 13
Pinker v. Roche Holdings, Ltd.,
   292 F.3d 361 (3d Cir. 2002).......................................................................................................8
Planned Parenthood of Central N.J. v. Farmer,
   220 F.3d 127 (3d Cir. 2000).......................................................................................................9
R.R. Comm’n of Tex. v. Pullman Co.,
   312 U.S. 496 (1941) .............................................................................................................1, 14
Republican Party of Pa. v. Cortés,
   218 F. Supp. 3d 396 (E.D. Pa. 2016) (Pappert, J.) .............................................................15, 16
Rouse v. II-IV Inc.,
   No. 06-566, 2008 WL 398788 (W.D. Pa. Feb. 11, 2008) ..........................................................5
Silverberg v. City of Phila.,
    No. 19-2691, 2020 WL 108609 (E.D. Pa. Jan. 8, 2020) ............................................................7
Stretton v. Disciplinary Bd. of Supreme Court of Pa.,
    944 F.2d 137 (3d Cir. 1990).....................................................................................................14

Statutes

25 P.S. § 3050(a.4)(5)(ii)(C) ............................................................................................................3
25 P.S. § 3146.6(a)...............................................................................................................2, 10, 11
25 P.S. § 3150.16(a).............................................................................................................2, 10, 11
25 Pa. C.S. § 2687 (1947) ................................................................................................................3
25 Pa. C.S. § 2687(b) (2004) ...........................................................................................................3
25 Pa C.S. § 2727-2729.1 ................................................................................................................4
25 Pa. C.S. § 3146.8(g)(4)(i)-(iv) ....................................................................................................2
25 Pa. C.S. §§ 3150.11-3150.17 ......................................................................................................2
Act 12 of 2020 § 1308(g)(1.1) ...................................................................................................3, 17
Act 12 of 2020 § 1802-D .................................................................................................................3

Other Authorities

5B Charles Alan Write R. Miller, Federal Practice and Procedure: Civil 3d §
   1350, at 147-54 (3d ed. 2004) ....................................................................................................7
Fed. R. Civ. P. 12(b)(1)....................................................................................................................7
Fed. R. Civ. P. 12(b)(6)....................................................................................................................7

                                                                    iii
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 14 of 100




  I.   INTRODUCTION

       Federal Court is not the appropriate judicial forum to decide the fundamental issues

presented in this case. Masquerading as alleged constitutional violations, at the core, Plaintiffs’

claims rest and turn on pure questions of state law involving the interpretation and application of

a state statute, questions that should be considered and resolved by a state court. The fact that the

state statute at issue is Pennsylvania’s Election Code does not change that most basic jurisdictional

prerequisite. Although federal courts have a “virtually unflagging obligation” to exercise

jurisdiction (Colorado River Water Conservation Dist. v. U.S., 424 U.S. 800 (1976), certain

circumstances mandate abstention and judicial restraint. See R.R. Comm’n of Tex. v. Pullman Co.,

312 U.S. 496, 500 (1941). This is one such circumstance.

       Plaintiffs’ Complaint alleges both state and federal constitutional violations regarding the

Secretary of the Commonwealth and Pennsylvania counties’ Boards of Elections’ (“Boards”)

(collectively “Defendants”) administration of the June 2, 2020 Primary Election and the upcoming

November 3, 2020 General Election. These alleged violations, however, are entangled with certain

state law issues, namely the interpretation of portions of Act 77 of 2019 and Act 12 of 2020. These

newly enacted statutes made significant changes to the administration of Pennsylvania’s elections,

most significantly, permitting no excuse mail-in voting for all qualified electors in Pennsylvania.

       The very state law issues undergirding Plaintiffs’ federal court claims are now pending

before the Pennsylvania Commonwealth Court. On July 10, 2020, the Intervenors filed a Petition

for Declaratory and Injunctive Relief against the same Defendants in this federal action seeking,

among other things, declaratory judgments and a reasonable interpretation of the provisions

regarding mail-in and absentee ballots as set forth in Act 77 and Act 12, and the poll watcher

residency requirement as set forth in the Election Code. Pennsylvania Democratic Party, et al v.

Boockvar, et al, No. 407 MD 2020 (Pa. Commw. Ct. July 10, 2020) (“Petition”). Applying the
                                          1
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 15 of 100




United States Supreme Court’s abstention factors in Pullman to Plaintiffs’ claims here, the result

is clear. This Court should grant Intervenors’ Motion to Dismiss and abstain from considering

Plaintiffs’ constitutional claims until a state court resolves the statutory interpretation questions

under Pennsylvania law.

 II.   RELEVANT FACTS

           A. Act 77 and Mail-In Ballot Requirements.

       On October 31, 2019, Governor of Pennsylvania, Tom Wolf, signed Act 77 into law.

Complaint, ¶ 88. Act 77 is a sweeping election reform bill that aimed to improve Pennsylvania’s

elections and make voting easier and more accessible for the Commonwealth’s citizens. Id. at ¶

89. As one of its most consequential reforms, Act 77 permits no cause mail-in voting for all

qualified electors. Id.; see also 25 Pa. C.S. §§ 3150.11-3150.17. The mechanics of voting by mail

are set forth in the Act. A voter who chooses to vote by mail-in or absentee ballot must “mark the

ballot . . . enclose and securely seal the same in the envelope on which is printed, stamped or

endorsed ‘Official Election Ballot.’” 25 P.S. §§ 3146.6(a), 3150.16(a). The voter must then the

place the Official Election Ballot into a second envelope, “on which is printed the form of

declaration of the elector, and the address of the elector’s county board and the local election of

the elector. Id. The elector must complete, sign and date the declaration printed on the envelope.

Id. Finally, “[s]uch envelope shall then be securely sealed and the elector shall send same by mail,

postage prepaid, except where franked, or deliver it in person to said county board of election.”

Id. (emphasis added); see also Complaint, ¶ 91.

       Act 77 bars counting an absentee or mail-in ballot that has “any text, mark or symbol which

reveals the identity of the elector, the elector’s political affiliation or the elector’s candidate

preference” on the privacy envelope. See 25 Pa. C.S. § 3146.8(g)(4)(i)-(iv); see also Complaint,

¶ 91. However, unlike the express statutory language applicable to provisional ballots, Act 77 does
                                                  2
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 16 of 100




not empower or authorize County Boards of Elections (“Boards”) to reject ballots solely because

the voter forgot to utilize the inner Official Election Ballot envelope (“Privacy Envelope”). See

25 P.S. § 3050(a.4)(5)(ii)(C).

           B. Act 77 Did Not Change Election Code’s Poll Watcher Residency Requirement.

       Under the Commonwealth’s first election code enacted in 1947, the Code restricted “a poll

watcher’s geographical territory to a single appointed election district within the county in which

the person was a qualified registered elector. Id. at ¶ 117; see also 25 Pa. C.S. § 2687 (1947). The

2004 amendments to the Election Code “expanded the poll watcher’s geographical territory from

a single election district to all election districts in the county in which the watcher is a qualified

registered elector.” Id. at ¶ 118; see also 25 Pa. C.S. § 2687(b) (2004). Act 77 made no changes to

the poll watcher residency requirement and thus, as currently written, the Election Code does not

permit “a poll watcher to serve in an election district in a county in which the watcher is not a

qualified registered elector.” Id. at ¶¶ 119-120.

       On March 25, 2020, in response to the pandemic, the Pennsylvania General Assembly

passed Act 12, which, among other things, delayed the date of the Primary Election from April 28

to June 2, permitted counties to temporarily consolidate polling places without court approval and

eased other rules related to location and staffing of polling places. Act 12 of 2020 § 1802-D. Act

12 also created the position of authorized canvass representatives, persons who are not required to

be registered voter in the county or the Commonwealth, to observe canvass activities. See Act 12

of 2020 § 1308(g)(1.1).

           C. County Boards Utilize Ballot Drop-Boxes to Collect Mail-In and Absentee
              Ballots for the 2020 Primary Election.

       On June 2, 2020, Pennsylvania held its Primary Election, the first election following the

enactment of Act 77. Complaint, ¶ 98. In reaction to the pandemic, which rendered standing in line

                                                    3
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 17 of 100




at polling places medically unsafe and the availability of a no-excuse vote by mail option, more

than 1.8 million Pennsylvania voters applied for mail-in or absentee ballots. Id. at ¶ 99.

        In order to handle this unprecedented and massive influx of mail-in ballots, more than 20

Pennsylvania county boards of elections set up ballot drop-off boxes in locations other than the

Boards’ central office addresses and permitted voters to return absentee and mail-in ballots to such

locations. Id. at ¶ 103. Plaintiffs allege that these ballot drop-box locations were “unmonitored

and/or unsecured” and the amount of notice and fashion in which notice was provided regarding

the use and location of ballot drop-box locations varied by county and did not comply with the

Election Code’s notice publication requirements.” Id. at ¶¶ 105-106. Plaintiffs allege further that,

under Act 77, the drop-box locations were not “polling places” as defined by the Election Code

(25 Pa C.S. § 2727-2729.1) and “were used to collect mail-in and absentee ballots . . . . in violation

of the Election Code’s mandatory provisions, including . . . . [the] mandate that absentee and mail-

in ballots were to be mailed or personally delivered by the electors only to the county boards of

elections.” Id. at ¶ 109.

            D. Most County Boards of Elections Count Naked Ballots and Some Do Not.

        Given the unprecedented and massive influx of mail-in and absentee ballots during the

Primary Election, there was confusion among Boards of Election (“Boards”) whether to count so-

called “Naked Ballots,” ballots that lacked the Official Election Ballot envelope (“Privacy

Envelope”) and instead were only contained within the Mailing Envelope. See id. at ¶ 113. On

May 28, 2020, a few days before the Primary Election, the Deputy Secretary of the Commonwealth

sent county election directors a directive related to Naked Ballots (“Marks Guidance”). 1 Ex. B to


1 Intervenors request that this Court take judicial notice of the Marks Guidance. On a motion to
dismiss, courts may take judicial notice of documents which are matters of public record,
including, but not limited to court-filed documents. Rouse v. II-IV Inc., No. 06-566, 2008 WL
398788, at *1 (W.D. Pa. Feb. 11, 2008).
                                                 4
        Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 18 of 100




Ex. 1, Intervenors’ Petition for Declaratory and Injunctive Relief, Pennsylvania Democratic Party,

et al v. Kathy Boockvar, et al, No. 407 MD 2020 (Pa. Commw. Ct. July 10, 2020). The Marks

Guidance’s regulatory or administrative interpretation of the Election Code provided that “there is

no statutory authority, nor is there statutory authority, for setting aside an absentee or mail-in ballot

solely because the voter forgot to properly insert it in the official election ballot envelope.”

Id. It also directed Boards to preserve the secrecy of ballots by developing a process “by which

members of the pre-canvass or canvass boards insert these ballots into empty official election

envelopes or privacy sleeves” until they are counted. Id. Notwithstanding this guidance, according

to Plaintiffs, some Boards counted Naked Ballots and some did not. Id. This, according to

Plaintiffs, creates disparate treatment of Naked Ballots on a county-by-county basis and their

solution is to disenfranchise voters by simply not counting Naked Ballots. Id. at ¶ 116;

WHEREFORE Clause, Part C.

III.    PROCEDURAL HISTORY

            A. Plaintiffs File this Action Against the Secretary of the Commonwealth and all
               Pennsylvania County Boards of Elections.

        On June 29, 2020, Plaintiffs initiated this federal court action against the Secretary of the

Commonwealth and all 67 Pennsylvania Boards (collectively “Defendants”). See Dkt. 1. Plaintiffs

allege that Defendants’ interpretation and implementation of Act 77 and the Election Code’s poll

watcher residency requirement violated and will continue to violate their rights under the First and

Fourteenth Amendments of the United States Constitution and the Equal Protection and Free and

Equal Elections Clauses of the Pennsylvania Constitution. Id. More specifically, Plaintiffs allege:

    •   Defendants infringed and will continue to infringe on their right to vote in violation of the
        First and Fourteenth Amendments to the United States Constitution “[b]y unilaterally
        establishing drop boxes and other locations for the return of absentee and mail-in ballots”



                                                   5
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 19 of 100




       around counties and by counting mail-in and absentee ballots that were not placed in a
       Privacy Envelope (i.e. Naked Ballots) in violation of Act 77.

   •   Defendants violated and will continue to violate the Equal Protection Clause of the
       Constitution by permitting some, but not all, county Boards to (1) collect absentee and
       mail-in ballots at locations other than their offices (i.e., by using drop boxes throughout the
       county); and (2) counting Naked Ballots in violation of Act 77.

   •   Defendants violated and will continue to violate the First and Fourteenth Amendment of
       the United States Constitution and depriving them of their “fundamental right to a free,
       fair, and transparent public election process” by refusing to permit voters to serve as poll
       watchers in counties other than their own county of residence or monitor the drop off
       absentee and mail-in ballots.

   •   Defendants violated and will continue to violate the First and Fourteenth Amendment of
       the United States Constitution because Defendants established ballot drop-box locations
       for absentee and mail-in ballots in contravention of state law and provided insufficient
       notice regarding their location pursuant to the Election Code.

       Plaintiffs also filed a Motion to Expedite Speedy Declaratory Judgment Hearing and

Expedited Discovery (“Motion to Expedite”). Dkt. 6. On July 2, 2020, this Court issued an order

holding in abeyance the Motion to Expedite and providing Defendants until July 13, 2020 to file

responses. Dkt. 7.

           B. Intervenors File Action Against Same Defendants in State Court.

       On Friday, July 10, 2020, Intervenors filed a Petition for Declaratory and Injunctive Relief

(“Petition”) in the Commonwealth Court of Pennsylvania against all of the Defendants named

herein. Pennsylvania Democratic Party, et al v. Kathy Boockvar, et al, No. 407 MD 2020 (Pa.

Commw. Ct. July 10, 2020), attached as Ex. 1. The Petition seeks, among other things, declaratory

judgments and a reasonable interpretation that Act 77 permits the state Respondents (1) “to provide

secure, easily accessible locations as the Board deems appropriate, including, where appropriate

mobile or temporary collection sites, and/or drop-boxes for the collection of mail-in ballots”; and

(2) clothe and count Naked Ballots and that doing so does not violate the United States or

Pennsylvania Constitution. Id. at Counts I and IV. The Petition also seeks a declaratory judgment

                                                 6
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 20 of 100




that the poll watcher residency requirement in the Election Code does not violate the United States

or Pennsylvania Constitution. Id. at Count V. In addition to the Petition, Intervenors filed an

Application for an Expedited Discovery Schedule and Evidentiary Hearing and Application for

Special Relief in the Nature of an Expedited Motion for Alternative Service to expedite the

resolution of its Petition and a judicial interpretation of the relevant provisions of Act 77.

IV.       STANDARD OF REVIEW

          Federal Rule of Civil Procedure 12(b)(1) provides that a court may dismiss a complaint for

“lack of jurisdiction over the subject matter . . . .” Fed. R. Civ. P. 12(b)(1). Motions pursuant to

Fed. R. Civ. P. 12(b)(1) can be either facial or factual challenges. Gordon v. East Goshen

Township, 592 F. Supp. 2d 828, 836 (E.D. Pa. 2009). “A facial challenge under Rule 12(b)(1)

argues that “the complaint fails to allege subject matter jurisdiction or contains defects in the

jurisdictional allegations.” Id. (citing 5B Charles Alan Write R. Miller, Federal Practice and

Procedure: Civil 3d § 1350, at 147-54 (3d ed. 2004). By contrast, with a factual attack, “the court

may consider evidence outside of the pleadings.” Gould Elecs. Inc. v. United States, 220 F.3d 169,

176 (3d Cir. 2000) (citation omitted). Abstention is generally considered a facial attack under Rule

12(b)(1). Silverberg v. City of Phila., No. 19-2691, 2020 WL 108609, at *3 (E.D. Pa. Jan. 8, 2020)

(treating Rule 12(b)(1) motion invoking, among other things, Younger abstention as a facial

attack); Edelglass v. New Jersey, No. 14-760, 2015 WL 225801, at *5 (D.N.J. Jan. 16, 2015)

(same).

          In considering a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), courts must “accept

all factual allegations as true, construe the complaint in the light most favorable to the plaintiff,

and determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled

to relief.” Phillips v. Cnty. of Allegheny , 515 F.3d 224, 231 (3d Cir. 2008) (quoting Pinker v.

Roche Holdings, Ltd., 292 F.3d 361, 374 n. 7 (3d Cir. 2002)). Although a complaint does not need
                                                7
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 21 of 100




to contain detailed factual allegations, it must contain “sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must allege facts that

“raise a right to relief above a speculative level . . .” Twombly, 550 U.S. at 555.

 V.     ARGUMENT

           A. Pullman Abstention Requires This Court to Abstain in This Case in Its
              Entirety Until the State Court Resolves Intervenors’ Petition.

        Stripped to its fundamental essence, Plaintiffs are asking this Court to resolve pure state

law questions concerning the Defendants’ interpretation and application of Act 77. At best, the

ancillary federal constitutional questions raised by Plaintiffs are “entangled in a skein of state law

that must be untangled before the federal case can proceed.” Harris County Comm’rs v. Moore,

420 U.S. 77, 83 (1975). A preliminary resolution of the state law issues by a state court to narrow

or eliminate the federal constitutional questions could not be clearer. Abstention recognizes that

“certain matters are of a state concern to the point where federal courts should hesitate to intrude;

and . . . may also concern judicial ‘economy,’ the notion that courts should avoid making

duplicative efforts or unnecessarily deciding difficult questions.” Chiropractic Am. v. Lavecchia,

180 F.3d 99, 103 (3d Cir. 1999).

        Under the Pullman abstention doctrine, “when a federal court is presented with both a

federal constitutional issue and an unsettled issue of state law whose resolution might narrow or

eliminate the federal constitutional question, abstention may be justified under principles of comity

in order to avoid needless friction with state policies.” Chez Sez III, 945 F.2d at 631 (internal

quotations and citations omitted). “Abstention under Pullman merely postpones the exercise of

federal jurisdiction.” Allen v. McCurry, 449 U.S. 90, 101 n. 17 (1980). Importantly, Pullman

abstention avoids (1) unnecessary constitutional pronouncements that could ultimately be

                                                   8
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 22 of 100




displaced by a state court adjudication of state law; and (2) undue influence with state programs

and policies. Children First Foundation v. Legreide, No. 04-2137, 2005 WL 3088334, at *3

(D.N.J. Nov. 17, 2005) (citing Planned Parenthood of Central N.J. v. Farmer, 220 F.3d 127,

149 (3d Cir. 2000) (citation omitted).

       Pullman abstention requires courts to engage in a two-step analysis. Chez Sez III, 945 F.2d

at 631. First, courts must determine whether the following special circumstances exist:

       •   “(1) uncertain issues of state law underlying the federal constitutional claims brought

           in federal court;

       •   (2) state law issues amenable to state court interpretation that would obviate the need

           for, or substantially narrow, the scope of adjudication of the constitutional claims; and

       •   (3) the possibility that a federal court’s erroneous construction of state law would be

           disruptive of important state policies.”

Pierce v. Allegheny County Bd. of Elections, 324 F. Supp. 2d 684, 703 (W.D. Pa. 2003) (internal

quotations and citations omitted).

       Second, if all three “special circumstances” are present, the court moves to the second step:

making a discretionary determination whether abstention is in fact appropriate under the

circumstances of the particular case, based on the weight of these criteria and other relevant factors.

Id. (citing Chez Sez III, 945 F.2d at 631). “Absent significant reasons to the contrary, abstention is

generally proper once it [has been] ascertained that the threshold ‘special circumstances’ have been

fulfilled. D’Iorio v. County of Delaware, 592 F.2d 681, 686 (3d Cir. 1978).

       Pierce is particularly instructive as to how a federal court should consider abstention in the

context of interpreting the Pennsylvania Election Code. In that decision, involving absentee

ballots, Judge Conti determined that this court should abstain from considering alleged equal


                                                  9
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 23 of 100




protection challenges under Bush v. Gore, similar to challenges made here, and instead allow the

state courts the opportunity to consider and interpret the Election Code provision at issue. Pierce,

324 F. Supp. 2d at 703-04. As described below, Judge Conti’s reasoning is equally applicable here.

               1.      Uncertainty of State Law

       The interpretation and application and Pennsylvania’s statutory Election Code underlies

the Plaintiffs’ federal constitutional claims. In the time since the Pennsylvania General Assembly

passed Act 77 less than a year ago, no court has had occasion to address the provisions at issue

and, thus, how Pennsylvania courts will interpret some edges of the mail-in and absentee ballot

provision of Act 77 are not yet conclusively settled.

       Plaintiffs contend that Section 3146.6(a) and 3150.16(a) of the Election Code mandate that

a Board must discard or void Naked Ballots. The Secretary of the Commonwealth interprets the

Election Code otherwise. See Ex. B to Ex. 1, Marks Guidance, and the Intervenors agree with the

Secretary’s interpretation. The question is before the Commonwealth Court.

       Plaintiffs also allege the phrase “to said county board of election” in Section 3146.6(a) and

3150.16(a) of the Election Code refers only to a Board’s central office address and thus voters

must mail or deliver mail-in and absentee ballots only to that address rather than deliver them to

Board authorized ballot drop-boxes. To the contrary, Intervenors contend that nothing in the

Election Code can be read to restrict this so narrowly and constrain Boards from adopting other

ballot drop-off methods as an extension of their election ballot collection obligations under the

Election Code, particularly in a time of crisis, as occurred here. Finally, Plaintiffs allege that the

ballot drop-boxes were not proper “polling places” under the Election Code and that the 20 Boards

of elections utilizing ballot drop-off boxes did not comply with the Election Code’s mandatory

notice publication requirements related to “polling places.” Intervenors’ contend that ballot drop-


                                                 10
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 24 of 100




boxes are not “polling places” under the Election Code, a question of pure state law. The question

is before the Commonwealth Court.

        Finally, Plaintiffs allege that despite the Election Code’s requirement that poll watchers’

services are limited to polling places in the county where they reside, any poll watchers should be

permitted to oversee and monitor polling places in any of the Commonwealth’s counties and any

ballot drop-box in the Commonwealth. Intervenors contend the opposite and Act 77 did not change

or amend the Election Code’s poll watcher residency requirement. The question is before the

Commonwealth Court.

        Again, to date, no federal or state court has resolved these questions related to Act 77 and

the interpretation of these sections is “best addressed at the state, and not federal, level” before this

Court analyzes the federal constitutional claims. Fender v. Wash. Cnty., No. 14-0142, 2014 WL

1491138, at *3 (W.D. Pa. Apr. 15, 2014) (concluding state court should address uncertain issues

of state law concerning state criminal statute before a federal court analyzes underlying federal

constitutional claims). To be sure, courts have invoked Pullman abstention when faced with an

unclear or unsettled interpretation of the Election Code. De La Fuente v. Cortes, 207 F. Supp. 3d

441, 450 (M.D. Pa. 2016) (invoking Pullman abstention, in part because interpretation of so-called

“sore loser provision” was ambiguous). Thus, the interpretation of these sections presents unsettled

issues of state law that a state court must address before this Court can analyze whether Act 77

violated Plaintiffs’ federal constitutional rights.

                2.      Effect of State Law on the Constitutional Claim.

        The Commonwealth Court’s interpretation of Sections 3146.6(a) and 3150.16(a) would

obviate the need for or substantially narrows the scope of the Plaintiffs’ federal constitutional

claims. When considering the second Pullman factor, a court is “not concerned with whether there

is a bare, though unlikely, possibility that state courts might render adjudication of the federal
                                                 11
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 25 of 100




question unnecessary, but rather whether the [statute] is obviously susceptible of a limiting

construction.” Chez Sez III, 945 F.2d at 633 (emphasis in original).

       The relevant Election Code issues are whether (1) Act 77 permits a Board to clothe and

count a Naked Ballot; (2) the phrase “to said county election board” means a Board’s central office

or permits Boards to establish ballot drop-boxes and mobile collection sites; (3) Act 77 permits

each county Board to decide how, if at all, to use ballot drop-box locations in their county; (4)

ballot drop-boxes are “polling places” under the Election Code; and (5) the deference a court must

give to a Commonwealth agency’s regulatory or administrative interpretation or guidance under

Pennsylvania law.

       As discussed above, a state court’s interpretation of Act 77 would narrow the scope of the

constitutional issues. For example, a Pennsylvania court’s declaratory judgment that no statutory

authority exists empowering a Board to discard or void a Naked Ballot, would necessarily narrow

or moot Plaintiffs’ federal constitutional claims. Similarly, the Commonwealth Court’s

consideration of a declaratory judgment interpreting whether Boards must count Naked Ballots

would create uniformity among county Boards and thus likely moot Plaintiffs’ claim under the

Equal Protection Clause. Likewise, the Commonwealth Court’s consideration of a declaratory

judgment interpreting whether Act 77 permits voters to deliver mail-in or absentee ballots to ballot

drop-boxes would narrow further Plaintiffs’ federal constitutional claims. Indeed, if the

Commonwealth Court concludes that Act 77 permits county Boards to collect mail-in and absentee

ballots via ballot drop-boxes commissioned by county Boards, Plaintiffs’ equal protection claim

would be largely moot. See e.g., Pierce, 324 F. Supp. 2d at 704 (explaining that “the construction

of [the Election Code provision] at issue by Pennsylvania courts . . . . could obviate the need to

determine whether there has been a violation of equal protection under the Fourteenth


                                                12
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 26 of 100




Amendment”); Cortes, 207 F. Supp. 3d at 450 (finding that if state court interpreted Election Code

sore loser provision in Plaintiffs’ favor than his “constitutional claim would be eliminated.”).

       Indeed, the Pennsylvania state court’s resolution of Intervenors’ Petition first will resolve

the uncertain state law issues regarding Act 77. Thus, “[t]his case presents exactly the type of state

law question that usually triggers Pullman abstention, where ‘the unsettled issue of state law

principally concern[s] the applicability of the challenged statute to a certain person or a defined

course of conduct, whose resolution in a particular matter would eliminate the constitutional issue

and terminate the litigation.” Chez Sez III, 945 F.2d at 633 (quoting Baggett v. Bullitt, 377 U.S.

360, 376-77 (1964)). Intervenors have satisfied the second Pullman factor.

               3.      Effect of an Erroneous Federal Court Decision of State Law.

       An erroneous decision by this Court would be disruptive of important state policies, namely

voting rights and the election process. Courts have held that voting rights, the election process,

and election integrity are all important state policies. Pierce, 324 F. Supp. 2d at 703-04 (explaining

voting rights are “extremely important state policies”); Cortes, 207 F. Supp. 3d at 450 (finding

“erroneous interpretation of the [Election Code] would be gravely detrimental to important

Pennsylvania interests concerning state election procedures”); NAACP Phila. Branch v. Ridge, No.

00–2855, 2000 WL 1146619 at *6–7 (E.D. Pa., Aug. 14, 2000) (abstaining in case regarding

constitutionality of Pennsylvania Voter Registration Act as it pertains to ex-felons and concluding

“voting regulations implicate important state policies”). It is therefore clear that an erroneous

interpretation of Act 77 which impacts how voters vote during a pandemic, implicates important

state policies and could potentially disenfranchise thousands, if not hundreds of thousands, of

voters. Accordingly, Intervenors have established the third Pullman factor.




                                                 13
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 27 of 100




               4.       Equitable Considerations Require Abstention.

       Equitable considerations further support this Court abstaining until the Pennsylvania state

court resolves Intervenors’ Petition. Courts consider a variety of factors in the second-step of the

analysis including “the availability of an adequate state remedy, the length of time the litigation

has been pending, and the potential impact on the parties caused by delay in obtaining a state

ruling.” Stretton v. Disciplinary Bd. of Supreme Court of Pa., 944 F.2d 137, 140 (3d Cir. 1990).

       Here, there are adequate state law remedies available – namely declaratory judgment and

injunctive relief regarding a reasonable interpretation of Act 77. See e.g., NAACP Phila. Branch,

2000 WL 1146619, at *8 (explaining that state court remedy includes an action for declaratory

judgment or petition for extraordinary relief and that because election was more than two months

away, state court could provide prompt resolution). Next, this litigation is in its infancy. Plaintiffs’

filed the Complaint less than three weeks ago, some Boards have not yet been served, and none of

the Defendants have filed a responsive pleading. Finally, none of the parties in this case will suffer

any prejudice caused by delay in obtaining a state court ruling. It is more likely that the

Commonwealth Court will resolve Intervenors’ Petition in relatively short order and well in

advance of the General Election. Along with the Petition, Intervenors filed an Application for

Expedited Discovery and Evidentiary Hearing to ensure the state court will resolve its Petition

expeditiously. A state court ruling regarding the interpretation of relevant provisions of Act 77 will

provide clarity to all parties, including Intervenors. Accordingly, equitable considerations require

this Court to abstain and dismiss the Complaint.

        In sum, the existence of special circumstances and equitable considerations warrant

abstention from the exercise of federal jurisdiction until the Pennsylvania state court resolves

Intervenors’ Petition. Accordingly, “principles of comity” and the need to avoid “needless friction

with state policies” (R.R. Comm’n of Texas v. Pullman, 312 U.S. 496, 500 (1941)) requires this
                                              14
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 28 of 100




Court to defer to the Pennsylvania Commonwealth Court, which will hear Intervenors’ Petition

that seeks, among other things, declaratory judgments and a reasonable interpretation of relevant

provisions of Act 77.

           B. Counts IV and V of Plaintiffs’ Complaint Regarding the Pennsylvania Election
              Code’s Poll Watcher Residency Requirement Fail.

       If this Court declines to invoke Pullman abstention, it should dismiss Counts IV and V

because each count fails to state a claim. Plaintiffs allege that the poll watcher residency

requirement violates their rights under the Equal Protection Clause and Due Process Clause of the

U.S. Constitution as well as the Equal Protection and Free and Equal Elections clauses of

Pennsylvania Constitution. Complaint, Counts IV and V. They argue that the residency

requirement dilutes their votes because–absent roving poll watchers–there will be voter fraud, thus

negating legitimate votes. Plaintiffs also argue that the residency requirement “arbitrarily and

unreasonably distinguishes between qualified voters within the Commonwealth of Pennsylvania

by limiting their services as a poll watcher to only the county of their residence and by limiting

their service as a poll watcher to monitoring only in-person voting at the polling place on Election

Day.” Id. at ¶ 178.

       Plaintiffs’ allegations are without merit and are largely retreads of allegations that the

Eastern District of Pennsylvania already rejected. Four years ago, the Republican Party of

Pennsylvania, among others, sued the then Secretary of the Commonwealth, Pedro Cortés, seeking

to enjoin the enforcement of the poll watcher residency requirements and allow registered voters

to poll watch anywhere in the Commonwealth. Republican Party of Pa. v. Cortés, 218 F. Supp. 3d

396, 402 (E.D. Pa. 2016) (Pappert, J.). Plaintiffs in Cortés advanced nearly identical arguments

that the Plaintiffs in this case assert. Compare Id. at 407 with Complaint, Counts IV and V.



                                                15
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 29 of 100




        The Court declined to enjoin the enforcement of the poll watcher residency requirement.

Id. at 407-10. In so doing, the court found that the poll watcher residency requirement did not

dilute the plaintiffs’ votes because the theory was based purely on speculation that fraudulent

voters may be “casting ballots elsewhere in the Commonwealth and the unproven assumption that

these alleged instances of voter fraud would be prevented by the affected poll watchers were they

not precluded from serving at those locations. Id. The Cortés Court also found that the poll watcher

residency requirement did not burden the plaintiffs’ fundamental right to vote ruling that the state

need only provide a rational basis for the poll watcher residency requirement. Id. The Cortés Court

deferred to the General Assembly’s decision to limit poll watchers to county residents finding that

the provision rationally related to the state’s interest in maintaining its county-run election system

[under which] each county election official is tasked with managing credentials for a discrete part

of the state’s population. Id. at 410. After losing the injunction hearing, the Cortés plaintiffs

abandoned those arguments and did not raise the issue for the next four years in state or federal

court. Republican Party of Pa. v. Cortés, No. 16-05525, Dkt. 25 (Amended Motion to Dismiss);

see also Dkt. 28 (Order granting plaintiffs’ Motion to Voluntarily Dismiss the Complaint Without

Prejudice).

       The Court’s reasoning and analysis in Cortés should apply equally to the claims asserted

by Plaintiffs’ here. The poll watcher residency requirement does not dilute any voters’ vote and

continues to serve the “state’s interests in maintaining its county-run election system.” Id.

       Nothing in Act 77 alters this analysis or reasoning: it only strengthens it. Republican

leadership in the General Assembly did not offer any changes to the applicable sections related to

the poll watcher residency requirement in the Election Code when they drafted the bill that became

Act 77. Act 77 did not alter or amend the poll watcher residency requirement that poll watchers


                                                 16
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 30 of 100




may only watch polls at polling locations within the county where the poll watcher is registered to

vote. Rather, the General Assembly specifically created the position of Canvass Authorized

Representative who do not have to be registered voters in the county or the Commonwealth who

can observe canvass activities. See Act 12 of 2020 § 1308(g)(1.1). This choice is consistent and

reflects the distinction between an activity in a polling place and activity taking place under the

watch of sworn elected officials. The changes to Pennsylvania election processes and procedures

enacted under Acts 77 (and Act 12) in no way makes the poll watcher residency requirement

violative of either the United States or Pennsylvania Constitution nor does it alter the outcome in

Cortés. The fact that counties are using fewer actual polling locations and more ballot drop-boxes

for mail-in and absentee ballots due to a global pandemic does not change the state’s interest in

the poll watcher residency requirement and maintaining its county-run election system.

VI.    CONCLUSION

       For the foregoing reasons, the Intervenors respectfully request that this Court enter an order

granting Intervenors’ Motion to Dismiss for the reasons set forth above.




                                                17
Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 31 of 100




                             Respectfully submitted,

                             /s/ A. Michael Pratt______________
                             A. Michael Pratt
                             GREENBERG TRAURIG, LLP
                             1717 Arch Street, Suite 400
                             Philadelphia, PA 19103
                             (t) 215.972.5916
                             (f) 215.988.7801
                             prattam@gtlaw.com

                             Kevin M. Greenberg (pro hac vice forthcoming)
                             Adam R. Roseman (pro hac vice forthcoming)
                             George Farrell (pro hac vice forthcoming)
                             GREENBERG TRAURIG, LLP
                             1717 Arch Street, Suite 400
                             Philadelphia, PA 19103
                             (t) 215.988.7818
                             (f) 215.988.7801
                             greenbergk@gtlaw.com

                             Clifford B. Levine
                             Alex Lacey
                             DENTONS COHEN & GRIGSBY P.C.
                             625 Liberty Avenue
                             Pittsburgh, PA 15222-3152
                             (t) 412.297.4998/4642
                             clifford.levine@dentons.com
                             alex.lacey@dentons.com

                             Lazar M. Palnick
                             1216 Heberton St.
                             Pittsburgh, PA 15206
                             (t) 412.661.3633
                             lazarpalnick@gmail.com




Dated: July 13, 2020




                               18
Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 32 of 100




                  EXHIBIT “1”
     Case 2:20-cv-00966-NR Document 85-27/10/2020
                                Received   Filed 07/13/20     Page 33 of 100
                                                  10:10:16 PM Commonwealth Court of Pennsylvania


                                           Filed 7/10/2020 10:10:00 PM Commonwealth Court of Pennsylvania
                                                                                             407 MD 2020




       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

PENNSYLVANIA DEMOCRATIC                     )
PARTY, NILOFER NINA AHMAD,                  )
DANILO BURGOS, AUSTIN DAVIS,                )
DWIGHT EVANS, ISABELLA                      )
FITZGERALD, EDWARD GAINEY,                  )
MANUEL M. GUZMAN, JR.,                      )
JORDAN A. HARRIS, ARTHUR                    )           ELECTION MATTER
HAYWOOD, MALCOLM                            )
KENYATTA, PATTY H. KIM,                     )
STEPHEN KINSEY, PETER                       )
SCHWEYER, SHARIF STREET, and                )
ANTHONY H. WILLIAMS,                        )
                                            )
            Petitioners,                    )
                                            )
     v.                                     )            No. ______ MD 2020
                                            )
                                            )
KATHY BOOCKVAR, in her capacity             )
as Secretary of the Commonwealth of         )
Pennsylvania;                               )
                                            )
ADAMS COUNTY BOARD OF                       )
ELECTIONS; ALLEGHENY                        )
COUNTY BOARD OF ELECTIONS;                  )
ARMSTRONG COUNTY BOARD OF                   )
ELECTIONS; BEAVER COUNTY                    )
BOARD OF ELECTIONS; BEDFORD                 )
COUNTY BOARD OF ELECTIONS;                  )
BERKS COUNTY BOARD OF                       )
ELECTIONS; BLAIR COUNTY                     )
BOARD OF ELECTIONS;                         )
BRADFORD COUNTY BOARD OF                    )
    Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 34 of 100




ELECTIONS; BUCKS COUNTY                 )
BOARD OF ELECTIONS; BUTLER              )
COUNTY BOARD OF ELECTIONS;              )
CAMBRIA COUNTY BOARD OF                 )
ELECTIONS; CAMERON COUNTY               )
BOARD OF ELECTIONS; CARBON              )
COUNTY BOARD OF ELECTIONS;              )
CENTRE COUNTY BOARD OF                  )
ELECTIONS; CHESTER COUNTY               )
BOARD OF ELECTIONS; CLARION             )
COUNTY BOARD OF ELECTIONS;              )
CLEARFIELD COUNTY BOARD OF              )
ELECTIONS; CLINTON COUNTY               )
BOARD OF ELECTIONS;                     )
COLUMBIA COUNTY BOARD OF                )
ELECTIONS; CRAWFORD COUNTY              )
BOARD OF ELECTIONS;                     )
CUMBERLAND COUNTY BOARD                 )
OF ELECTIONS; DAUPHIN                   )
COUNTY BOARD OF ELECTIONS;              )
DELAWARE COUNTY BOARD OF                )
ELECTIONS; ELK COUNTY BOARD             )
OF ELECTIONS; ERIE COUNTY               )
BOARD OF ELECTIONS; FAYETTE             )
COUNTY BOARD OF ELECTIONS;              )
FOREST COUNTY BOARD OF                  )
ELECTIONS; FRANKLIN COUNTY              )
BOARD OF ELECTIONS; FULTON              )
COUNTY BOARD OF ELECTIONS;              )
GREENE COUNTY BOARD OF                  )
ELECTIONS; HUNTINGDON                   )
COUNTY BOARD OF ELECTIONS;              )
INDIANA COUNTY BOARD OF                 )
ELECTIONS; JEFFERSON COUNTY             )
BOARD OF ELECTIONS; JUNIATA             )
COUNTY BOARD OF ELECTIONS;              )
LACKAWANNA COUNTY BOARD                 )
OF ELECTIONS; LANCASTER                 )
COUNTY BOARD OF ELECTIONS;              )
LAWRENCE COUNTY BOARD OF                )

                                    2
    Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 35 of 100




ELECTIONS; LEBANON COUNTY               )
BOARD OF ELECTIONS; LEHIGH              )
COUNTY BOARD OF ELECTIONS;              )
LUZERNE COUNTY BOARD OF                 )
ELECTIONS; LYCOMING COUNTY              )
BOARD OF ELECTIONS; MCKEAN              )
COUNTY BOARD OF ELECTIONS;              )
MERCER COUNTY BOARD OF                  )
ELECTIONS; MIFFLIN COUNTY               )
BOARD OF ELECTIONS; MONROE              )
COUNTY BOARD OF ELECTIONS;              )
MONTGOMERY COUNTY BOARD                 )
OF ELECTIONS; MONTOUR                   )
COUNTY BOARD OF ELECTIONS;              )
NORTHAMPTON COUNTY BOARD                )
OF ELECTIONS;                           )
NORTHUMBERLAND COUNTY                   )
BOARD OF ELECTIONS; PERRY               )
COUNTY BOARD OF ELECTIONS;              )
PHILADELPHIA COUNTY BOARD               )
OF ELECTIONS; PIKE COUNTY               )
BOARD OF ELECTIONS; POTTER              )
COUNTY BOARD OF ELECTIONS;              )
SCHUYLKILL COUNTY BOARD OF              )
ELECTIONS; SNYDER COUNTY                )
BOARD OF ELECTIONS;                     )
SOMERSET COUNTY BOARD OF                )
ELECTIONS; SULLIVAN COUNTY              )
BOARD OF ELECTIONS;                     )
SUSQUEHANNA COUNTY BOARD                )
OF ELECTIONS; TIOGA COUNTY              )
BOARD OF ELECTIONS; UNION               )
COUNTY BOARD OF ELECTIONS;              )
VENANGO COUNTY BOARD OF                 )
ELECTIONS; WARREN COUNTY                )
BOARD OF ELECTIONS;                     )
WASHINGTON COUNTY BOARD                 )
OF ELECTIONS; WAYNE COUNTY              )
BOARD OF ELECTIONS;                     )
WESTMORELAND COUNTY                     )

                                    3
     Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 36 of 100




BOARD OF ELECTIONS;                      )
WYOMING COUNTY BOARD OF                  )
ELECTIONS; and YORK COUNTY               )
BOARD OF ELECTIONS,                      )
                                         )
Respondents.                             )




                                     4
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 37 of 100




      PETITION FOR DECLARATORY AND INJUNCTIVE RELIEF

   In support of this Petition for Declaratory and Injunctive Relief, Petitioners, the

Pennsylvania Democratic Party, Dwight Evans, Nina Ahmad, Anthony H.

Williams, Arthur Haywood, Sharif Street, Jordan A. Harris, Stephen Kinsey,

Danilo Burgos, Austin Davis, Isabella Fitzgerald, Edward Gainey, Manuel M.

Guzman, Jr., Malcolm Kenyatta, Patty H. Kim, and Peter Schweyer, by and

through undersigned counsel, respectfully request that the court issue declaratory

and injunction relief so as to protect the franchise of absentee and mail-in voters

and respectfully aver as follows:

                                    I. Introduction

      1.     The forthcoming General Election occurs in the midst of uncertainty

arising from a recent revamping of the Commonwealth’s election laws. In late

2019 and early 2020, pursuant to its Constitutional authority, the General

Assembly made significant changes to how Pennsylvania runs its elections. See

Act 77 of 2019, Act 12 of 2020. Major legislative changes made to a complicated

regulatory scheme inadvertently create uncertainty while those changes are

implemented.     Some snags in implementation may be resolved administratively,

while others require Court intervention or corrective action over time. These

shake-out issues are “normal.”




                                           5
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 38 of 100




      2.        The stakes in this forthcoming election could not be higher. And any

uncertainty or other inconsistency, creates heightened space for mischievous havoc

and genuine concern. One national candidate, trailing in the polls, has already

invoked the specter of Bush v. Gore and the 2000 Presidential election in an overly

dramatic and transparently irrelevant attempt to create such havoc.

      3.        Indeed, just this morning, President Trump again spread false

information regarding the use of mail-in ballots in the midst of a global pandemic

so severe that renders standing in line at a polling place a significant health risk.

                   Donald J. Trump
                   ⁦@realDonaldTrump⁩


           Mail-In Ballot fraud found in many elections. People are
           just now seeing how bad, dishonest and slow it is. Election
           results could be delayed for months. No more big election
           night answers? 1% not even counted in 2016. Ridiculous!
           Just a formula for RIGGING an Election....
           7/10/20, 7:51 AM




                   Donald J. Trump
                   ⁦@realDonaldTrump⁩


           ….Absentee Ballots are fine because you have to go
           through a precise process to get your voting privilege. Not
           so with Mail-Ins. Rigged Election!!! 20% fraudulent
           ballots?
           7/10/20, 7:51 AM




                                            6
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 39 of 100




      4.     Even the clear fact that mail-in voting is safe and an important health

measure in these times has not stopped litigants in pending federal court litigation

from making wild unsupported assertions or challenging even clear provisions of

Pennsylvania statutes. (See Trump v. Boockvar, No. 20-CV-00966 (W.D. Pa.)

(Ranjan, J.) (the “Trump Litigation”)).

      5.     The 2020 Primary was the test run for the implementation of some of

the Act 77 changes. Analysis of the Primary identified implementation snags that

needed to be smoothed in time for the November General Election.

      6.     Legislation has been introduced in the Pennsylvania General

Assembly to correct some of these issues, but in light of the existing extreme

partisanship, may never be adopted. See, e.g., H.B. 2626. Given that reality, the

Petitioners here are compelled, to file this petition with this Court, but could not do

so until after the results of the primary election were certified on July 7, 2020.

      7.     Petitioners raise a number of issues: some appropriately require a

statewide solution; and others require a statewide objectives or policies, with

county-specific implementations. Statewide policies must address the statewide

objectives but do so with consideration given to the 67 different county densities,

developed environments, transportation networks, and public services

infrastructure across Pennsylvania’s counties.




                                           7
        Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 40 of 100




        8.    While voting by mail has been available for absentee electors in

Pennsylvania for decades, in 2019, the General Assembly passed Act 77 to expand

mail-in voting to all registered Pennsylvania voters who choose that option to

exercise their constitutional franchise to vote.

        9.    Voting by mail is generally safe and reliable. Some states have

conducted all-mail elections for many years. Prior to Act 77, Pennsylvania was

one of the states that most significantly restricted the right of citizens to vote from

home.

        10.   By expanding mail-in balloting to all registered voters, the

Pennsylvania General Assembly made a series of choices to promote the exercise

of the franchise, even before the shelter-in-place and health concerns caused by

COVID-19).

        11.   Expansion of mail-in voting also called for standardized protocols, but

flexible enough for each county to adjust to account for the specific geographic and

populations of each county.

        12.   For example, larger populated counties need multiple collection sites

in order to accommodate for the increased demand.



                                    II. Jurisdiction




                                           8
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 41 of 100




      13.    This Court has original jurisdiction in cases relating to statewide

election matters. See 42 Pa. C.S. § 764(2); see also Mohn v. Bucks County

Republican Committee, 218 A.3d 927 (Pa. Super. 2019).



                                      III. Parties

      14.    Petitioner, the Pennsylvania Democratic Party (the “Party”), is a

major statewide political party pursuant to 25 P.S. § 2831 with offices in

Harrisburg, Pennsylvania. The Party brings this action for itself, the Democratic

Party, all of its members, all registered Democratic voters, and all nominated

Democratic candidates in the November 3, 2020 General Election in the

Commonwealth.

      15.    Petitioner Dwight Evans is a resident of the 10th Ward in Philadelphia,

Pennsylvania, and is the Democratic nominee running for reelection as

Congressman for the 3rd District in the 2020 General Election. Representative

Evans is both a “candidate” and a “qualified elector” as those terms are defined

under the Election Code. See 25 P.S. §§ 2602(a), (t). Representative Evans brings

this suit in his capacity as a candidate for federal office and a private citizen.

      16.    Petitioner Nilofer Nina Ahmad is a resident of the 9th Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee for Auditor General in




                                            9
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 42 of 100




the 2020 General Election. Ms. Ahmad brings this suit in her capacity as a

candidate for state office and a private citizen.

       17.    Petitioner Anthony H. Williams is a resident of the 3rd Ward in

Philadelphia, Pennsylvania, and serves as the State Senator for 8th District. Senator

Williams brings this suit as a private citizen.

       18.    Petitioner Arthur Haywood is a resident of Wyncote, Pennsylvania,

and serves as the State Senator for the 4th District. Senator Haywood brings this

suit as a private citizen.

       19.    Petitioner Sharif Street is a resident of the 32nd Ward in Philadelphia,

Pennsylvania, and is the Democratic nominee running for reelection as State

Senator for the 3rd District in the 2020 General Election. Senator Street brings this

suit in his capacity as a candidate for state office and a private citizen.

       20.    Petitioner Jordan A. Harris is a resident of the 43rd Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 186th District in the 2020 General Election.

Representative Harris brings this suit in his capacity as a candidate for state office

and a private citizen.

       21.    Petitioner Stephen Kinsey is a resident of the 59th Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 201th District in the 2020 General Election.



                                           10
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 43 of 100




Representative Kinsey brings this suit in his capacity as a candidate for state office

and a private citizen.

      22.    Petitioner Danilo Burgos is a resident of the 43rd Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 197th District in the 2020 General Election.

Representative Burgos brings this suit in his capacity as a candidate for state office

and a private citizen.

      23.    Petitioner Austin Davis is a resident of McKeesport, Pennsylvania,

and is the Democratic nominee running for reelection as State Representative for

the 35th District in the 2020 General Election. Representative Davis brings this suit

in his capacity as a candidate for state office and a private citizen.

      24.    Petitioner Isabella Fitzgerald is a resident of the 10th Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 203rd District in the 2020 General Election.

Representative Fitzgerald brings this suit in her capacity as a candidate for state

office and a private citizen.

      25.    Petitioner Edward Gainey is a resident of Pittsburgh, Pennsylvania,

and is the Democratic nominee running for reelection as State Representative for

the 24th District in the 2020 General Election. Representative Gainey brings this

suit in his capacity as a candidate for state office and a private citizen.



                                           11
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 44 of 100




      26.    Petitioner Manuel M. Guzman, Jr. is a resident of Reading,

Pennsylvania, and is the Democratic nominee running for election as State

Representative for the 127th District in the 2020 General Election. Mr. Guzman

brings this suit in his capacity as a candidate for state office and a private citizen.

      27.    Petitioner Malcolm Kenyatta is a resident of the 47th Ward in

Philadelphia, Pennsylvania, and is the Democratic nominee running for reelection

as State Representative for the 181st District in the 2020 General Election.

Representative Kenyatta brings this suit in his capacity as a candidate for state

office and a private citizen.

      28.    Petitioner Patty H. Kim is a resident of Harrisburg, Pennsylvania, and

is the Democratic nominee running for reelection as State Representative for the

103rd District in the 2020 General Election. Representative Kim brings this suit in

her capacity as a candidate for state office and a private citizen.

      29.    Petitioner Peter Schweyer is a resident of the Allentown,

Pennsylvania, and is the Democratic nominee running for reelection as State

Representative for the 22nd District in the 2020 General Election. Representative

Schweyer brings this suit in his capacity as a candidate for state office and a

private citizen.




                                           12
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 45 of 100




      30.    Respondent Kathryn Boockvar is Secretary of the Commonwealth.

Her office address is 302 North Office Building, 401 North Street, Harrisburg,

Pennsylvania. She is a respondent solely in her official capacity.

      31.    The 67 County Boards of Elections are also named as individual

respondents. Boards “have jurisdiction over the conduct of primaries and elections

in such count[ies].” Id. at § 2641(a). The Boards’ powers are set forth under the

Election Code. See 25 P.S. § 2642.



       IV.   Questions of Suffrage Must Be Construed in the Voter’s Favor

      32.    It has long been the law in the Commonwealth that:

             In the sphere of popular elections . . . nothing can be
             more vital in the accomplishment of an honest and just
             selection than the ascertainment of the intention of the
             voter. Election laws will be strictly enforced to prevent
             fraud, but ordinarily will be construed liberally in favor
             of the right to vote. All statutes tending to limit the
             citizen in his exercise of the right of suffrage should be
             liberally construed in his favor. Where the elective
             franchise is regulated by statute, the regulation should,
             when and where possible, be so construed as to insure
             rather than defeat the exercise of the right of suffrage.
             Technicalities should not be used to make the right of the
             voter insecure. No construction of a statute should be
             indulged that would disfranchise any voter if the law is
             reasonably susceptible of any other meaning. . . .

             The power to throw out a ballot for minor irregularities . .
             . must be exercised very sparingly and with the idea in
             mind that either an individual voter or a group of voters
             are not to be disfranchised at an election except for

                                         13
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 46 of 100




             compelling reasons. The purpose in holding elections is
             to register the actual expression of the electorate's will
             and that computing judges should endeavor to see what
             was the true result.

In re James Appeal, 105 A.2d 64, 65-66 (Pa. 1954) (citing Bauman’s Election

Contest Case, 41 A.2d 630 (Pa. 1945) (internal quotations omitted).

      33.    This longstanding policy is inextricably intertwined with the

challenges posed by COVID-19.

      34.    Put simply, it is the desire of the people of the Commonwealth to vote

in the upcoming election. Through Act 77, the General Assembly created a

universal right to vote by mail in Pennsylvania elections. Unfortunately, COVID-

19 presents unpredictable constraints upon in-person voting that, in turn, raises

questions about ambiguities in Act 77. Petitioners call upon the Court to make

commonsense declarations to ensure that the 2020 General Election registers “the

actual expression of the electorate’s will.” Id.



                                    V.     Act 77

      35.    On October 31, 2019, Governor Wolf signed Act 77 into law. Act 77

is a sweeping election reform bill aimed to improve Pennsylvania’s elections and

make voting easier and more accessible for all Commonwealth citizens.

      36.    Significantly, Act 77 permits no excuse mail-in voting for all qualified

electors. See 25 Pa. C.S. §§ 3150.11-3150.17.


                                          14
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 47 of 100




      37.    Under Act 77, the general mail-in process for a voter is as follows:

             In secret, proceed to mark the ballot only in black lead
             pencil, indelible pencil or blue, black or blue-black ink,
             in fountain pen or ball point pen, and then fold the ballot,
             enclose and securely seal the same in the envelope on
             which is printed, stamped or endorsed “Official Election
             Ballot.” This envelop shall be placed in the second one,
             on which is printed the form of declaration of the elector,
             and the address of the elector’s county board and the
             local election of the elector. The elector shall then fill
             out, date and sign the declaration printed on such
             envelope. Such envelope shall then be securely sealed
             and the elector shall send same by mail, postage prepaid,
             except where franked, or deliver it in person to said
             county board of election.

Act 77 § 1306-D(a) (there are special provisions for those in need of assistance).

      38.    Act 77 bars counting an absentee or mail-in ballot that has “any text,

mark or symbol which reveals the identity of the elector, the elector’s political

affiliation or the elector’s candidate preference” on the privacy envelope. See 25

Pa. C.S. § 3146.8(g)(4)(i)-(iv).

      39.    As discussed in more detail below, and unlike the express statutory

language applicable to provisional ballots, Act 77 contains no requirement or

authorization for Boards to exclude ballots solely because the voter forgot to utilize

the inner secrecy envelope.

      40.    Voters who vote by mail-in or absentee ballots must return their

ballots to their county Board using the envelope provided by the Commonwealth,

or by dropping it off in person to a facility of the county Board of Elections. The

                                          15
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 48 of 100




Board of Elections must receive the voted ballot by 8:00 pm on election day. See

Act 77 § 1306-D.

      41.    Act 77 also allows Boards to begin conducting a pre-canvass of all

absentee and mail-in ballots no earlier than 7:00 am on Election Day. A single

canvass observers for each candidate and political party can attend. 25 Pa. C.S. §

3146.8(g)(2).



                             VI. The Novel Coronavirus

      42.       The novel coronavirus began infecting humans in China in December

2019 and as of March 11, 2020, the World Health Organization announced that the

coronavirus was officially a pandemic. See Friends of Danny Devito v. Wolf, No.

68 MM 2020, at *3 (Pa. Apr. 13, 2020).

      43.    COVID-19 has impacted nearly every facet of people’s lives and the

General Assembly and Governor Wolf responded accordingly.

      44.    Governor Wolf declared a disaster emergency due to the pandemic on

March 6. See Governor Wolf, “Proclamation of Disaster Emergency,” (Mar. 6,

2020), Commonwealth of Pennsylvania Office of the Governor,

https://www.scribd.com/document/450457202/2020-3-6-COVID19-Digital-

Proclamation-pdf#from_embed.




                                         16
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 49 of 100




      45.    On March 19, 2020, consistent with his earlier disaster emergency

declaration, the Governor issued an order closing businesses that were not

considered life-sustaining. See Governor Wolf, “Order of the Governor of

Pennsylvania Regarding the Closure of All Businesses That Are Not Life

Sustaining,” (Mar. 19, 2020), Commonwealth of Pennsylvania Office of the

Governor, https://www.governor.pa.gov/wp-content/uploads/2020/03/20200319-

TWW-COVID-19-business-closure-order.pdf.

      46.    On June 3, 2020, the Governor renewed the Disaster Emergency

Proclamation for an additional ninety days. See Governor Wolf, “Amendment to

the Proclamation of Disaster Emergency,” (June 3, 2020), Commonwealth of

Pennsylvania Office of the Governor https://www.pema.pa.gov/Governor-

Proclamations/Documents/06.03.2020%20TWW%20amendment%20to%20COVI

D%20disaster%20emergency%20proclamation.pdf.

      47.    Despite the efforts of the Commonwealth’s elected officials and the

resolve of its citizens, as of this writing, 90,202 Pennsylvania citizens have been

confirmed to have been infected with COVID-19 and 6,848 have died. Department

of Health, “COVID-19 Data for Pennsylvania,”

https://www.health.pa.gov/topics/disease/coronavirus/Pages/Cases.aspx (last

accessed July 10, 2020).




                                          17
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 50 of 100




      48.    Unfortunately, there is no evidence to suggest that we will defeat

COVID-19 by the November election. Day by day, the United States records

record high cases. See Derek Hawkins, Marisa Iati and Jacqueline Dupree,

Coronavirus Updates: Seven-Day Average Case Total in the U.S. Sets Record for

27th Straight Day, Washington Post, July 5, 2020, available at

https://www.washingtonpost.com/nation/2020/07/05/coronavirus-update-us/.

      49.    In May, President Trump admitted that a second wave was “a very

distinct possibility . . . it’s standard.” Fox News First, Trump Vows ‘Second Wave’

of Coronavirus Won’t Shut Down US, May 22, 2020, available at

https://www.foxnews.com/us/trump-vows-second-wave-of-coronavirus-wont-shut-

down-us.

      50.    The Federal Administration’s top infectious disease expert, Dr.

Anthony Fauci, has also made clear that “we will have coronavirus in the fall . . . I

am convinced of that.” Berkeley Lovelace Jr., Dr. Anthony Fauci Says a Second

Wave of Coronavirus is ‘Not Inevitable,’ CNBC, May 27, 2020,

https://www.cnbc.com/2020/05/27/dr-anthony-fauci-says-a-second-wave-of-

coronavirus-is-not-inevitable.html.

      51.    As such, it is highly probable – if not a certainty – that medical risks

and government restrictions will remain in place that change Pennsylvanians’ day

to day life, including voting procedures.



                                            18
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 51 of 100




       52.    In the words of our Supreme Court, “[t]he enforcement of social

distancing to suppress transmission of the disease is currently the only mitigation

tool.” Wolf, No. 68 MM 2020, at *28.

       53.    COVID-19 impacted the 2020 Primary Election and how citizens cast

their ballots.’

       54.    On March 25, 2020, the General Assembly passed Act 12, which

delayed the date of the primary election from April 28 to June 2.

       55.    In response to concerns from counties that COVID-19 threatened their

ability to staff polling locations, Act 12 also allowed counties to temporarily

consolidate polling places without court approval and eased other rules related to

location and staffing of polling places. Act 12 of 2020 § 1802-B.

       56.    As a result of Act 12, the state’s two most populous counties,

Philadelphia and Allegheny, shifted from the more than 2,100 polling places they

open in a typical election to fewer than 500. See Allegheny County 2020 Primary

Election Polling Places, available at

https://www.alleghenycounty.us/uploadedFiles/Allegheny_Home/Dept-

Content/Elections/Docs/2020%20Primary%20Election%20Polling%20Places.pdf;

Sarah Reyes, Election Day Guide: June 2, 2020, Philadelphia Office of the Mayor,

June 1, 2020, available at https://www.phila.gov/2020-05-29-election-day-guide-

june-2-2020/.



                                          19
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 52 of 100




       57.   Similarly, Montgomery County officials reduced the number of

polling places by 60% for the Primary Election in response to the COVID-19

outbreak and in Delaware County there were 238 fewer polling places than in a

typical election. Carl Hessler, Jr., Montgomery County Officials Reduce Polling

Places Under ‘Pandemic Election Plan,’ Pottstown Mercury, May 12, 2020,

available at https://www.pottsmerc.com/news/montgomery-county-officials-

reduce-polling-places-under-pandemic-election-plan/article_925f3e3e-93a8-11ea-

8c91-2369be893bb1.html; Kathleen E. Carey, Pandemic Forces Dramatic

Changes in Delco Election Procedures, Delaware County Times, May 8, 2020,

available at https://www.delcotimes.com/news/coronavirus/pandemic-forces-

dramatic-changes-in-delco-election-procedures/article_389603b4-90a2-11ea-a4c4-

1b7d54d5ea21.html.

       58.   Act 12 also amended the Election Code to allow a “pre-canvass”

which permitted Boards to begin counting mail-in ballots at 7:00 a.m. on Election

Day.

       59.   But the most significant change is the increase to approximately 1.8

million of the number of voters who participated solely by mail, with the

concurrent impact on the number of ballots rejected for imperfectly following the

complicated procedures.




                                         20
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 53 of 100




      VII. The Implementation Challenges of Starting Elections by Mail

      60.    A failure to accurately complete mailed ballots is not new – this has

long been an issue with Pennsylvania absentee ballots. In 2018, under a law that

had not changed materially in over a decade and without a flood of new mail

participants, approximately 3.7 percent of ballots were rejected from voters who

had already proven their eligibility and applied to vote, leading to 8,137 voters

being disenfranchised.

      61.    According to nationwide data from the Election Assistance

Commission, in the 2018 General Election, 8.2 percent of the total number of

returned ballots were not counted or, 2,491,998 votes. 2018 Comprehensive

Report: A Report to the 116th Congress, United States Election Assistance

Commission at 14, June 2019, available at

https://www.eac.gov/sites/default/files/eac_assets/1/6/2018_EAVS_Report.pdf.

      62.    We do not yet know the numbers for the 2020 Primary, but the

volume of mailed ballots in the current environment, and the increase of people

who are new to the process, the issue of disqualified ballots was exacerbated, with

some reports estimating that as many as ten percent of ballots were rejected.

      63.    A significant percentage of ballots are returned without being

completely and properly processed. See Enrijeta Shino, Mara Suttmann-Lea, and

Daniel A. Smith, Here’s the Problem with Mail-In Ballots, They Might Not be



                                          21
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 54 of 100




Counted, The Washington Post, May 21, 2020, available at

https://www.washingtonpost.com/politics/2020/05/21/heres-problem-with-mail-in-

ballots-they-might-not-be-counted/; Colleen O’Dea, One in 10 Ballots Rejected in

Last Month’s Vote-By-Mail Elections, NJ Spotlight, June 10, 2020, available at

https://www.njspotlight.com/2020/06/one-in-10-ballots-rejected-in-last-months-

vote-by-mail-elections/.

      64.    Completing a mail-in ballot is not a simple task. It starts with

obtaining an application (on paper or online). Then the voter must complete the

application, including proving their identity. At a later time, sometimes weeks

later, the ballot arrives, and the voter must then open the envelope, review the

directions, and complete the ballot. After completing the ballot, the voter is

instructed to package the ballot into the Privacy Envelope, seal the Privacy

Envelope, and then place the sealed privacy envelope inside the outer envelope

(the “Mailing Envelope”). After sealing the Mailing Envelope, the voter must then

complete some information on the outside of the mailing envelope, including a

voter’s declaration. Finally, the voter must return the Mailing Envelope to the

Board, either by taking it to a Board’s location (discussed further, infra) or by

stamping and mailing the mailing envelope through the United States mail.

      65.    In Pennsylvania, the issues with absentee or mail-in ballots have

generally been threefold: first, many ballots are returned without the Privacy



                                          22
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 55 of 100




Envelope (a “Naked Ballot”); second, many ballots are returned with an

incomplete Mailing Envelope – this could be an envelope not completed at all or

could be one where the declaration is missing a date or a signature; and third, many

ballots are not timely returned because of delays – some from the Boards, some

from the voter, some from the Postal Service, and some due to a combination of

factors from all three sources.



      VIII. The Need for a Better Ballot Distribution and Collection Process

      66.    When faced with an unanticipated flood of mail-in ballot applications

arising from the global pandemic, most county Boards fell behind in sending

ballots to voters; almost all Boards, except in the smallest counties, failed to meet

the 48-hour requirement set in Act 77.

      67.    In the Primary, this issue led to an as-applied infirmity in the statute.

      68.    Despite the opinion of some, COVID-19 did not magically disappear

in warmer months, but, instead, will continue to present an unpredictable challenge

to the operation and functioning of the upcoming General Election and thus the as-

applied infirmity is certain to reoccur in the Fall.

      69.    When mail-in ballot applications are received, the Board must verify

the information submitted in the application against the voter’s record in the SURE

system. See Act 77 § 1302.2-D(a). The Board then “shall commence to deliver or



                                           23
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 56 of 100




mail official mail-in ballots as soon as a ballot is certified and the ballots are

available.” Id. at § 1305-D. At which point, the voter has until 8:00 p.m. on

Election Day to return the ballot to the Board. See 25 P.S. §§ 3146.6(c), 3146.8

(g)(1(ii) and 3150.16(c).

      70.    Given the new right to do so, and the COVID-19 necessity to avoid

large gatherings at polling places, Pennsylvanians applied in overwhelming

numbers to vote by mail in the 2020 Primary Election. This crush of applications

created massive disparities in the distribution and return of mail-in ballots in the

primary election.

      71.    By May 4, 2020, nearly one million voters sent applications to vote by

mail. Of that number, almost a quarter million voters (241,170) still had not yet

been sent a ballot by their Board 17 days later. 5/22 Supplemental Declaration of

Jonathan Marks at ¶ 4, Crossey v. Boockvar, No. 266 MD 2020 (Pa. Commw. Ct.),

attached hereto as Exhibit A.

      72.    In fact, as of May 20, Philadelphia voters had requested more mail-in

ballots than the statewide total from 2016 and twenty-three times as many as in

Philadelphia County in 2016. See Jonathan Lai, Philly Voters Have Requested

More Mail Ballots Than All of Pennsylvania Did in 2016, Philadelphia Inquirer,

May 20, 2020, available at https://www.inquirer.com/politics/election/coronavirus-

philadelphia-mail-ballot-requests-20200520.html.



                                           24
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 57 of 100




      73.    By the May 26 application deadline, approximately 1.8 million voters

had requested to vote by mail.

      74.    In other litigation, the Department of State has admitted that counties

where the prevalence of COVID-19 was highest, like Philadelphia and its collar

counties, experienced the compounding problem of a “surge of paper ballot

applications” and “COVID-19 related staffing shortages and social distancing

rules” which, it worried would cause “difficulties in promptly processing all of the

outstanding applications.” See Marks 5/22 Decl. ¶¶ 13-15.

      75.    A study by local media found disparities between counties in the time

it took to approve applications and mail ballots to voters. See 6abc Action News

Analysis, Action News Data: Huge Disparities Found Among Pa. Voters for Mail-

In Ballot Wait Times, May 27, 2020, available at https://6abc.com/absentee-ballot-

vote-by-mail-in-voting-election/6215538/.

      76.    As of May 27, 2020, the statewide average was seven days from the

receipt of an application by the Board to when a ballot was mailed to a voter. See

id. However, that average time varied significantly by county. For instance, in

Delaware County where 77,123 applications were requested, the wait time was an

average of 20.4 days. Id. Contrarily, in neighboring Chester County, where

90,016 applications were requested, the wait time was 6.6 days. Id. Some smaller

counties were mailing ballots out on the day received. Id.



                                         25
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 58 of 100




      77.    In Delaware County the processing was so delayed that thousands

were not mailed out until the night of the election, and thousands more were

mailed out at great expense as overnight mail in the days leading into the election.

See In re: Extension of Time for Absentee and Mail-In Ballots to Be Received by

Mail and Counted in the 2020 Primary, No. CV-2020-003416 (Del. Co. C. P. June

2, 2020) (permitting an “election to be conducted whereby [qualified electors]

could be deprived of their opportunity to participate because of circumstances

beyond their control would be inconsistent with the Election Laws of this

Commonwealth”).

      78.    This Petition thus requests that the Court extend the deadline for

receipt of mail-in ballots in the certainty that the Boards are once again inundated

with an influx of mail-in ballot requests later in the cycle.

      79.    It is normal in elections with significant public attention for there to

be a flood of registrations received right before deadlines. That pattern in the

Primary clearly extended to vote-by-mail applications as voters considered the

situation and decided not to go to the polls to avoid putting themselves at risk.



                VIII. a. The Need for Drop Boxes and Satellite Sites




                                           26
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 59 of 100




       80.    One of the choices made by the General Assembly was to allow

Boards to collect ballots at any location controlled by the Board, not limited to a

central office. See Act 77 at § 1306-D.

       81.    The General Assembly’s decision clearly authorizes this action, but

that legislative determination is not being implemented by some counties due to a

concern over allegations about authorization and federal litigation that

mischaracterizes this issue of Pennsylvania law.

       82.    The Primary election showed us that counties need to be creative in

handling the challenges presented by the massive influx of mail-in ballots, the

challenges of COVID-19, and the need to timely collect and canvass the votes of

their residents.

       83.    The actions of certain county Boards provided examples of how,

moving forward, counties may craft solutions that make sense for their geography,

citizens and realities.

       84.    In Delaware County, at the last minute, the Board permitted its voters

to return their sealed ballots to any polling location throughout the county. See

June 1 Update on the Primary Election in Delaware County, Delaware County

Press Release, June 1, 2020,

https://www.delcopa.gov/publicrelations/releases/2020/primaryupdate_june1.html.




                                          27
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 60 of 100




The Board noted that the drop boxes inside polling locations were “under

observation by the poll workers.” Id.

      85.    Similarly, Montgomery County created ten drop-off locations at

various county township buildings, firehouses and parks throughout the county

where voters could return mail-in ballots. See 2020 Primary Election Secure

Ballot Box Drop-Off Locations, Montgomery County Board of Elections,

https://www.montcopa.org/ArchiveCenter/ViewFile/Item/5177. The Montgomery

County Board specifically stated “[y]ou may not return any ballot that does not

belong to you. County Security will be on-site at each location and there will be

video surveillance. Anyone depositing a ballot that does not belong to them will

be referred to the District Attorney’s office.”

      86.    Philadelphia County partnered with a non-partisan organization, the

Committee of Seventy, to execute the County’s mail-in ballot collection initiative.

See Mobile Drop Off Location For Mail-In-Ballot, Philadelphia Commissioners,

https://www.philadelphiavotes.com/en/home/item/1814-

mobile_drop_off_location-_for_mail_in_ballot. The Philadelphia Board created

24/7 drop off locations at City Hall and the Board of Elections Office and

temporary stations throughout the City from Saturday, May 30, to Monday, June 1.

Id. Personnel from the City Commissioners Office, including Commissioner Al

Schmidt (R), personally greeted voters at schools and community centers



                                          28
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 61 of 100




throughout the City and Board staff were the only personnel receiving ballots from

the voters. As was required by statute, voters were only permitted to drop off their

own ballot. Id.

       87.    The foregoing actions are all under attack in the federal court as

allegedly violating both federal and state law. See Trump Litigation Complaint at

Counts I, II, III, VI, VII.

       88.    If invalidated, the requirement that a single collection site only be

used will have a greater and disparate impact on the citizens of larger counties and

those who rely on suddenly unsafe public transportation systems.

       89.    Notably, the United States Department of Homeland Security’s

Cybersecurity and Infrastructure Security Agency (“CISA”) has issued guidance

on election security. CISA’s Elections Infrastructure Government Coordinating

Council and Sector Coordinating Council’s Joint COVID Working Group released

guidelines on how to administer and secure election infrastructure during the

pandemic. See CISA Guidance, Ballot Drop Boxes,

https://www.eac.gov/sites/default/files/electionofficials/vbm/Ballot_Drop_Box.pdf

(the “CISA Guidance”).

       90.    The first sentence of the CISA Guidance states that “[a] ballot drop

box provides a secure and convenient means for voters to return their mail ballot.”

Id.



                                           29
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 62 of 100




      91.    The CISA Guidance provides that “[b]allot drop boxes should be

placed in convenient, accessible locations, including places close to public

transportation routes, near or on college campuses, and public buildings, such as

libraries and community centers familiar to voters and easy to find” and

recommends one drop box for “every 15,000-20,000 registered voters.” Id. at 2.

      92.    The Delaware, Montgomery and Philadelphia counties examples

above followed the recommended guidance by choosing easily accessible

locations.

      93.    In fact, according to the CISA Guidance, the volume of drop-boxes

available in the Primary election were woefully inadequate.

      94.    Unlike other claims, such as review of ballots submitted, the process

cannot be identical from county-to-county as not all counties are identical, or even

similar.

      95.    When it comes to how to best provide services, and for many other

issues, classes of counties are classified by their population and history and are

treated differently in many ways in applicable law. This makes sense in terms of

service delivery because there are different challenges servicing a densely packed

metropolis or an openly expansive rural county.

      96.    Counties separately administer elections in many varying ways, and

this county-based structure has been upheld repeatedly by the Pennsylvania courts.



                                          30
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 63 of 100




      97.    Once a voter is properly registered, qualified, and has applied for his

or her ballot, and has completed it, each county Board should use all reasonable

measures to encourage and facilitate the return of that ballot.

      98.    This is particularly true in situations where mail delivery would not be

an acceptable option, such as returns over the last few days before Election Day, or

areas where there is not daily mail collection at each voter’s door. In fact, there are

no appropriate reasons to attempt to impede the true return of a ballot.

      99.    This Petition requests a declaratory judgment that the Boards take

reasonable and commonsense steps to facilitate the return of mail-in ballots – as

some counties did in the primary election by sponsoring secure drop-off locations

– and enjoin them from requiring electors to mail or deliver their mail-in ballots to

the Boards’ central offices.

      100. A prompt resolution of this petition is required to allow Boards to buy

and install necessary equipment (such as collection mail boxes) and to arrange for

site-control for collection locations.



                      b. The Need to Extend the Mail Receipt Deadline

      101. In the Primary, at least tens of thousands of voters ultimately did not

receive their ballots with enough time to return them by the close of the polls on

Election Day.



                                          31
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 64 of 100




      102. When this Court addressed this issue in early June, it did so without

the full body of evidence now available after the post-mortem on the Primary.

      103. In the Primary election, at least two counties (Bucks and Delaware)

were so behind in mailing out ballots that the Boards themselves sought, and

received, authorization to accept ballots for up to 7 days post-election so long as

the ballots were mailed by the day of the Primary. See In re: Extension of Time for

Absentee and Mail-In Ballots to be Received By Mail and Counted in the 2020

Primary Election, No. 2020-02322-37 (C.P. Bucks) (McMaster, J.); In re:

Extension of Time for Absentee and Mail-In Ballots to be Received By Mail and

Counted in the 2020 Primary Election, No.-CV 2020-003416 (C.P. Delaware).

      104. This Court addressed this issue generally in a decision issued on

Primary Day, stating in an unpublished memorandum opinion that while the

petitioners in that case had not alleged facts to show that enforcement of the

received-by deadline will result in an unconstitutional statewide deprivation of the

right to vote, the Court sided with the petitioners and directed the petitioners to

seek relief in Common Pleas court on a county-by-county basis. See Delisle v.

Boockvar, Dkt. 319 M.D. 2020 (Pa. Commw. Ct., June 2, 2020).

      105. While county-by-county litigation may have been necessary based on

the evidence before the Court in June, at this time, the Petitioners assert that a

broader remedy is appropriate both because of the evidence gathered at the June



                                          32
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 65 of 100




primary and because the election will be more efficient, and less subject to

challenge on federal Equal Protection grounds, if this issue were to be addressed

on a statewide basis.

      106. In six counties, there are, or will be, available the number of ballots

counted that were received between Election Day and the UOCAVA Deadline, as

the postmark rule was ordered by the Governor, due to the State of Emergency

resulting from the unrest following the police murder of George Floyd. See

Executive Order No. 2020-20 at ¶ 1.

      107. Petitioners’ requested remedy seeks to lift the deadline in the Election

Code across the state in a uniform standard to allow any ballot postmarked by 8 pm

on Election Night to be counted if it is received by the deadline for ballots to be

received under the Uniformed and Overseas Citizens Absentee Voting Act,

specifically the end of business on Tuesday, November 10 (the “UOCAVA

Deadline”).

      108.    As an alternative remedy, Petitioners propose that the Court tailor

the extension of ballot deadlines on a ballot-by-ballot basis to the date that is 21

days after the ballot is mailed by the county, provided that (i) in no extent would

the deadline be extended past the UOCAVA Deadline, and (ii) no extension would

apply if the ballot was mailed within 24 hours of receipt of a completed application

from the qualified elector.



                                          33
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 66 of 100




    IX. Boards Must Allow Imperfectly Completed Envelopes to be Corrected

      109. Voters who did receive their ballots timely but returned their ballot

with certain procedural defects were disenfranchised because they were not

notified of the defects and given an opportunity to cure them.

      110. The Pennsylvania Constitution expressly guarantees to voters the right

to participate in a free and fair election. Pa. Const. art. I § 5.

      111. And, it is well-settled that the Election Code should be “liberally

construed to protect . . . the voters’ right to elect the candidate of their choice.” In

re 2003 General Election for Office of Prothonotary, 849 A.2d 230, 237 (2004)

(citations omitted).

       112. Consistent with this principle, the Pennsylvania Constitution and the

spirit of the Election Code require Boards to provide qualified electors a grace

period to cure minor defects in their ballots.

       113. The vote-by-mail ballot packet contains no fewer than five separate

items. After reading the directions, voters must (1) complete their ballot in either

black lead pencil, indelible pencil or blue, black or blue-black ink, or fountain pen

or ball point pen; (2) fold the ballot and place it in the Official Election Ballot

envelope or Privacy Envelope; (3) place the Privacy Envelope inside the Mailing




                                            34
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 67 of 100




Envelope; and (4) complete the back of the Mailing Envelope, the so-called voter

declaration. See 25 Pa. C.S. §§ 3146.6(a), 3150.16(a).

      114. This process inevitably leads to minor errors like a voter forgetting to

complete the voter declaration or completing the ballot in colored ink.

      115. Voters, many of whom are new to mail ballots, should not be

disenfranchised by technical errors or incomplete ballots.

      116. Indeed, “[a]ll statutes tending to limit the citizen in his [or her]

exercise of the right of suffrage should be liberally construed in his [or her] favor.

Where the elective franchise is regulated by statute, the regulation should, when

and where possible, be so construed as to insure rather than defeat the exercise of

the right of suffrage. Technicalities should not be used to make the right of the

voter insecure. . .” James Appeal, 105 A.2d at 65-66.

      117. Courts have cautioned that “[t]he power to throw out a ballot for

minor irregularities . . . must be exercised very sparingly and with the idea in mind

that either an individual voter or a group of voters are not to be disfranchised at an

election except for compelling reasons. . . . The purpose in holding elections is to

register the actual expression of the electorate’s will and that computing judges

should endeavor to see what was the true result. In re Pennsylvania General

Election, 841 A.2d 593, 597 n. 6 (Pa. Cmmw. Ct. 2003) (citations omitted).




                                          35
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 68 of 100




      118. Accordingly, Petitioners seek a declaratory judgment requiring that

when a Board has knowledge of an incomplete ballot and has the elector’s contact

information, the Board should notify the qualified elector using the most

expeditious means feasible and provide the individual a chance to cure the facial

defect until the UOCAVA Deadline. Petitioners also request this Court enjoin any

Board from not providing a qualified elector until the UOCAVA Deadline to

remedy facial defects on their mailing envelope.

      119. With these precepts in mind, where Boards have both (a) knowledge

of an incomplete or incorrectly filled out ballot and (b) the elector’s contact

information (i.e., email or telephone number), Boards should be required to contact

the electors and provide them the opportunity to cure the facial defect until the

UOCAVA Deadline.

      120. There is no governmental interest in requiring that the formalities of

the outside of the Mailing Envelope be completed prior to mailing rather than prior

to counting.

      121. Nor is there any timeliness governmental interest in rejecting a ballot

count as long as ballots continue to arrive under federal law, which is required until

the UOCAVA Deadline.




                                          36
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 69 of 100




      122. Having Boards contact electors when they have knowledge of an

incomplete or incorrectly filled out ballot ensures that all electors, who desire to

cast a ballot, have the opportunity to do so and for their ballot to be counted.

      123. Balancing the impacts of disenfranchising electors for minor

inconsistencies, against the (non-existent) governmental interest the harm to the

voter is overwhelming; thus, electors should be allowed to cure a facial defect on

their Mailing Envelope.



     X. Imperfectly Packaged “Naked Ballots” Must be Clothed and Counted

      124. Once ballots were received, some county Boards were unsure of what

to do with ballots returned by voters without the secrecy envelope (the “Naked

Ballots”) under Act 77.

      125. In advance of the Primary, several Boards communicated this

confusion to the Department of State.

      126. The Department considered their concerns, reviewed the law, and on

May 28 issued clear direction from the Secretary of the Commonwealth, which

was distributed to the counties on May 28, 2020, after this issue appeared to arise.

See Directive of the Pennsylvania Department of State sent to the county election

directors on May 28, 2020, a copy of this correspondence is attached as Exhibit B

(the “Marks Guidance”).



                                          37
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 70 of 100




      127. The Department of State instructed as follows:

             Though the Election Code requires county boards of
             elections to set aside absentee or mail-in ballots enclosed
             in official election ballot envelopes that contain “any
             text, mark or symbol which reveals the identity of the
             elector,” there is no statutory requirement, nor is there
             any statutory authority, for setting aside an absentee or
             mail-in ballot solely because the voter forgot to properly
             insert it into the official election ballot envelope. See 25
             P.S. § 3146.8(g)(4)(ii).

             To preserve the secrecy of such ballots, the board of
             elections in its discretion may develop a process by
             which the members of the pre-canvass or canvass boards
             insert these ballots into empty official election ballot
             envelopes or privacy sleeves until such time as they are
             ready to be tabulated.

Id. A significant majority of counties followed the Marks Guidance and counted

the Naked Ballots, but some did not.

      128. During the Primary, several county Boards, including specifically the

Lawrence County Board, in the canvass of mail-in and/or absentee ballots which

were marked and returned by voters, refused to count ballots that were returned to

the Board without a Privacy Envelope, or inner-envelope. That is, voters placed

their ballot in the outer envelope, the Mailing Envelope.

      129. A challenge to the rejection of the Naked Ballots was filed on Election

Day in Lawrence County but was later abandoned as moot as the results of all

elections covered by such order would not have been affected. See In re: Canvass

of Mail-In Ballots for the 2020 General Primary, No. _________________

                                         38
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 71 of 100




(Lawrence Co. C.P. June 2, 2020).

      130. The refusal by certain Boards to canvass and count ballots which lack

the Privacy Envelope is in violation of the provisions of the Pennsylvania Election

Code and the rights of Electors to vote and have their ballots counted under the

Pennsylvania Constitution.

      131. While voters are instructed to use a Privacy Envelope in submitting

the ballot, there is nothing in the Election Code allowing or authorizing a Board to

discard a ballot cast without a Privacy Envelope. See 25 P.S. § 3146.8.

      132. This Court has addressed the issue of voter intent in a case where a

form of ballot was argued to override the will of the voter and stated that the intent

of the voter should control in the absence of a clear indication of fraud. See In re

Pennsylvania Gen. Elec. for Snyder County Comm’r, 841 A.2d 593, 597 (Pa.

Commw. 2003).

      133. The clear legislative intent to allow these votes to be counted can be

seen by comparison to the statute applicable to provisional ballots, which expressly

includes language authorizing/requiring the Board to not count provisional ballots

that are not in a privacy envelope. See 25 P.S. § 3050(a.4)(5)(ii)(C).

      134. No parallel language is located in the statute applicable to the mail-in

or absentee ballots. See 25 P.S. § 3146.8.

      135. If the General Assembly had wanted to incorporate this language into



                                          39
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 72 of 100




the absentee and mail-in ballots when those statutes were being revised in 2019

and 2020, it could have done so; the choice not to include that language evidences

the intent to allow valid votes to count and for the Boards to do what is necessary

to count the votes while reasonably protecting the privacy of voters.

      136. The Legislative decision not only is express, but also logical.

Provisional ballots run a much greater theoretical risk from the compromise of

privacy as they are voted at polling places, oftentimes in front of local precinct

officials who are neighbors and friends.

      137. As a result, the General Assembly logically determined that this

potentially greater risk of pressure on the voters offsets the risk of

disenfranchisement from the failure to use a ballot envelope and chose to mandate

rejection of a provisional ballot without a Secrecy Envelope.

      138. On the other hand, mail-in and absentee ballots are packaged in the

privacy of the voter’s home and are only removed from the envelope at all in a

central process, en masse with other ballots, by sworn election officials under the

scrutiny of authorized representatives and poll watchers. Understanding this

difference, and the lack of possible pressure from a negligent failure to use a

secrecy envelope, the General Assembly made a conscious choice not to require

disenfranchisement in the situation of absentee and mail-in ballots.

      139. In this case of Naked Ballots, the choice is thus to either (i)



                                           40
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 73 of 100




completely disenfranchise the voter in contravention of the Election Code, or (ii)

take corrective measures to protect privacy – such as placing the ballot inside a

replacement Privacy Envelope before examination – and not disenfranchise a vote

from a valid and qualified elector.

      140. While each Board is empowered, and expressly authorized, to review

the facts and circumstances where the situation is unclear, both federal and state

law require equal treatment of similarly situated voters.

      141. Where, as is the case here, there is a clearly right course of action that

can be adopted statewide, the Court can and should issue a declaratory judgment

and injunctive relief to cause Naked Ballots to be counted, but after the county

undertakes reasonable measures to protect the privacy of voter ballots and allow

the ballots to be intermingled before review and tabulation.



                      XI. The Poll Watcher Law Remains Valid

      142. Despite raising this issue election after election, the Trump litigants

are again asserting – in the Western District – the same argument about poll

watchers that was rejected in 2016 by the Eastern District, and which they did not

raise in any Commonwealth court in the last four years.

      143. Poll watchers should be required to be residents of the county, if only

to allow local law enforcement access and jurisdiction to enforce after Election



                                         41
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 74 of 100




Day penalties for any malicious shenanigans that out-of-county or out-of-state poll

watchers may be more willing to undertake.

      144. This Petition asks this Court to resolve ambiguities associated with the

interpretation and implementation of Act 77 against the backdrop of a global

pandemic and the presumptive nominee of one political party routinely spreading

misinformation about the legitimacy of mail-in and absentee ballots.

      145. There is nothing more sacrosanct in democracy than the right to vote,

this Petition seeks only to protect that right uniformly for all qualified electors in

the Commonwealth.

      146. The Commonwealth simply cannot invite a post-election attack on the

fairness of Pennsylvania’s elections like was alleged in Bush v. Gore.

      147. When initially enacted, the poll watcher provisions of the Election

Code restricted a poll watcher’s geographical territory to the election district in

which the elector lived. See 25 Pa. C.S. § 2687 (1947).

      148. In 2004, the Pennsylvania General Assembly amended the Election

Code to allow poll watchers to work anywhere within their county. See 25 Pa. C.S.

§ 2687(b).

      149. Four years ago, on the eve of the last Presidential election, the

Republican Party of Pennsylvania sued the Secretary of the Commonwealth, Pedro

Cortes, seeking to enjoin the enforcement of the geographic restriction and to allow



                                           42
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 75 of 100




registered voters to poll watch anywhere in the Commonwealth. See Republican

Party of Pa. v. Cortés, 218 F. Supp. 3d 396, 402 (E.D. Pa. 2016) (Pappert, J.). The

Cortes plaintiffs asserted two primary arguments: (1) poll watchers uncover

election law violations and that when an unqualified elector votes within a district,

the legitimate votes of qualified electors in the district are diluted and their

fundamental right to vote is violated; and (2) the poll watcher geographic

restriction violated the Equal Protection and Due Process Clause by “arbitrarily

and unreasonably distinguish[ing] between voters within the same electoral district

by allowing some, but not others, to serve as poll watchers.” Id. at 407.

      150. The District Court for the Eastern District of Pennsylvania, however,

declined to enjoin the enforcement of the geographic restriction. In so doing, the

Court found that the poll watcher residency requirement did not dilute the

complainants’ votes because the theory was based purely on speculation that

fraudulent voters may be “casting ballots elsewhere in the Commonwealth and the

unproven assumption that these alleged instances of voter fraud would be

prevented by the affected poll watchers were they not precluded from serving at

those locations.” Id.

      151. The Cortés Court also found that the poll watcher residency

requirement did not burden the plaintiff’s fundamental right to vote and therefore




                                           43
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 76 of 100




the state need only provide a rational basis for the poll watcher residency

requirement. Id.

      152. The Cortés Court deferred to the General Assembly’s decision to limit

poll watchers to county residents because the choice was “rationally related to the

state’s interest in maintaining from their own county is rationally related to the

state’s interests in maintaining its county-run election system [under which] each

county election official is tasked with managing credentials for a discrete part of

the state’s population.” Id. at 410.

      153. After losing the injunction hearing, the Cortés plaintiff abandoned

those arguments and did not raise the issue for the next four years in either

Pennsylvania state or federal court.

      154. Nor did the Republican leadership in the General Assembly offer any

changes to the applicable statutes when they drafted the bills that became Acts 77

and 12.

      155. Apparently undeterred by continuous clear and unambiguous ruling,

the Trump plaintiffs again sued the Pennsylvania Secretary of the Commonwealth

and the 67 Boards in the Commonwealth seeking, inter alia, an injunction that

permits poll watchers regardless of their county of residence, to be present in all

locations where votes are cast, including without limitation all locations where

absentee or mail-in ballots are being returned. See Trump Lawsuit, Complaint, ¶ 5.



                                          44
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 77 of 100




The Plaintiffs in the Trump Lawsuit make virtually the same arguments made by

the Cortés plaintiffs and appear doomed to suffer the same fate under both federal

and Pennsylvania Law.

      156. Neither Act 77 nor Act 12 altered or amended the Election Code

requirement that poll watchers may only watch polls at polling locations within the

county where the poll watcher is registered to vote.

      157. That is not to say that the General Assembly did not consider this

provision – Act 77 specifically created the position of Canvass Authorized

Representative who do not have to be registered voters in the county or the

Commonwealth who can observe canvass activities. See Act 12 of 2020 §

1308(g)(1.1).

      158. This choice is also consistent and reflects the distinction between an

activity in a polling place away from watchful eyes and activity taking place under

the watch of sworn election officials.

      159. The changes to Pennsylvania election processes and procedures

enacted under Acts 77 and 12 in no way makes the Election Code’s poll watcher

residency requirement violative of either the United States or Pennsylvania

Constitution nor does it alter the outcome in Cortés.

      160. As explained in Cortés, the poll watcher residency requirement does

not dilute any voters’ vote and continues to serve the “state’s interests in



                                          45
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 78 of 100




maintaining its county-run election system; each county election official is tasked

with managing credentials for a discrete part of the state’s population.” Cortés, 218

F. Supp. 3d at 410.

      161. The fact that counties are using fewer actually polling locations and

more drop off of absentee and mail-in ballots locations due to a global pandemic

does not change the state’s interests in the poll watcher geographic restriction. The

Commonwealth still has an interest in maintaining its county-run election system.



                                     COUNT I

  DECLARATORY JUDGMENT THAT COUNTY OFFICES ARE NOT
   LIMITED SOLELY TO A CENTRAL OFFICE, AND THAT SECURE
  BALLOT DROP-BOXES ARE PERMITTED UNDER THE ELECTION
 CODE; AND FOR AFFIRMATIVE INJUNCTION REQUIRING BOARDS
    TO USE ALL REASONABLE MEASURES TO ENCOURAGE AND
         FACILITATE THE RETURN OF MAIL-IN BALLOTS

      162. Petitioners refer to and incorporate Paragraphs 1 through 161 of this

Complaint as though the same were repeated at length herein.

      163. Pursuant to the Declaratory Judgment Act, the Court may declare the

rights, status, or other legal relations of any interested person under a statute or

contract. See 42 Pa. C.S. § 7533.

      164. Section 1306-D of Act 77 outlines the manner in which mail-in ballots

may be returned. An elector shall, after completing the ballot “send same by mail,




                                         46
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 79 of 100




postage prepaid, except where franked, or deliver it in person to said county board

of election.” Id.

       165. Petitioners seek a declaration that a reasonable interpretation of Act

77 permits Respondents to provide secure, easily accessible locations as the Board

deems appropriate, including, where appropriate, mobile or temporary collection

sites, and/or drop-boxes for the collection of mail-in ballots.

       166. Additionally, Petitioners seek relief in the form of an affirmative

injunction requiring that county Boards are required to evaluate the particular facts

and circumstances in their jurisdictions and develop a reasonable plan reflecting

the needs of the citizens of the county to ensure the expedient return of mail-in

ballots.

       167. A party seeking a permanent injunction must establish three elements:

(1) a clear right to relief; (2) that an injunction is necessary to avoid an injury that

cannot be compensated by damages; (3) that a greater injury will result from

refusing the injunction.” Mazin v. Bureau of Prof’s Occupational Affairs, 950

A.2d 382, 389 (Pa. Commw. Ct. 2008).

       168. So long as ballots are returned by the elector to the Board in a manner

that respects the integrity of the election, creative solutions by county Boards to

facilitate ballot return are permitted by the Election Code. Thus, there is a clear

right to relief.



                                          47
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 80 of 100




      169. The right to allow an elector to exercise the franchise without fear of

death is not a harm even potentially compensable by damages. Until a vaccine is

available, which is not anticipated before November, and widespread precautions

are taken, which many are actively discouraging, the impact of COVID-19 on the

administration of 2020 General Election is unpredictable. As such, procedures

from county Boards will prevent disenfranchisement, which cannot be

compensated by damages. See Kuznik v. Westmoreland Cty. Bd. of Com'rs, 902

A.2d 476 (Pa. 2006).

      170. Despite what the President has asserted on Twitter, enhanced

collections will not change the likely date of the announcement of election returns

– with the volume of mail-in vote it will take days, and potentially weeks, until

final numbers are known. In the Primary, it was 35 days before returns were

certified earlier this week. The threat of disenfranchising thousands of voters

through no fault of their own and a potentially inaccurate election poses a greater

threat than depriving candidates of “big election night answers.”

                                    COUNT II

     INJUNCTION THAT MAIL-IN AND ABSENTEE BALLOTS
  POSTMARKED BY 8 P.M. ON ELECTION DAY AND RECEIVED BY
 THE BOARDS BY THE UOCAVA DEADLINE MUST BE TABULATED

      171. Petitioners refer to and incorporate Paragraphs 1 through 170 of this

Complaint as though the same were repeated at length herein.



                                         48
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 81 of 100




      172. Act 77 requires electors who vote via mail-in or absentee ballot must

return their ballots to the county Board and the Board must receive the voted ballot

by 8:00 pm on Election Day. See Act 77 § 1306-D.

      173. Due in part to COVID-19, in the 2020 Primary, numerous Boards saw

a crushing late cycle influx in requests for mail-in and absentee ballots

overwhelming the resources of even the best funded Voter Services Offices.

      174. More qualified electors vote in General elections than in primaries.

      175. A larger number of voters combined with a potential “second wave”

of COVID-19 will likely lead to an even greater demand for mail-in and absentee

ballots, causing similar, if not worse delays in getting voters their ballots.

      176. The Free and Fair Election Clause requires that all voters have a bona

fide and fair right to participate in each election and that the Boards of Elections

may not interfere with that right through a failure to timely take required action.

See Pa. Const. art. I § 5.

      177. The Election Code provides Pennsylvania courts with the power to

decide matters pertaining to the election as may be necessary to carry out the intent

of the Election Code, including ensuring fair elections including an equal

opportunity for all eligible electors to participate in the election process. See 25

P.S. § 3046.




                                           49
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 82 of 100




      178. In order to protect the right of voters under the Free and Fair Elections

Clause, Petitioners seek an injunction ordering Respondents to lift the deadline in

the Election Code across the state to allow any ballot postmarked by 8:00 p.m. on

Election night to be counted if it is received by the Boards by the deadline for

ballots to be received by the UOCAVA Deadline, at 5 pm on Tuesday, November

10.

      179. Alternatively, this Court could enjoin the Counties to extend a more

tailored ballot extension deadline to the date that is 21 days after the particular

voter’s ballot is mailed by the county, provided that (i) in no extent would the

deadline be extended past the UOCAVA deadline, and (ii) no extension would

apply if the ballot was mailed within 24 hours of receipt by the Board of Election

of a completed application from the qualified elector.

      180. A party seeking a permanent injunction must establish three elements:

(1) a clear right to relief; (2) that an injunction is necessary to avoid an injury that

cannot be compensated by damages; (3) that a greater injury will result from

refusing the injunction.” See Mazin, 950 A.2d at 389.

      181. As exhibited by the Courts in Bucks and Delaware Counties in the

Primary election, where ballots are not able to be timely mailed, there is a

significant barrier to the exercise of the franchise, and given the experience in the

Primary, the state of the pandemic in the United States, and the known increase in



                                           50
          Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 83 of 100




activity just before deadlines in Presidential elections, similar delays are inevitable.

To avoid disenfranchising innocent electors there is a clear need for and right to

relief.

          182. An injunction will prevent disenfranchisement, which cannot be

compensated by damages. See Kuznik, 902 A.2d at 476.

          183. The balancing of harm falls on the side of granting of relief, as there is

no harm on an extension to the UOCAVA Deadline, as federal law already

requires that ballots continue to be allowed to be received by such date.



                                       COUNT III

   INJUNCTION REQUIRING BOARDS TO CONTACT ELECTORS
   WHOSE MAIL-IN OR ABSENTEE BALLOTS CONTAIN FACIAL
 DEFECTS AND PROVIDE THOSE ELECTORS AN OPPORTUNITY TO
    CURE THE FACIAL DEFECTS BY THE UOCAVA DEADLINE

          184. Petitioners refer to and incorporate Paragraphs 1 through 183 of this

Complaint as though the same were repeated at length herein.

          185. The Pennsylvania Constitution expressly guarantees to voters the right

to participate in a free and fair election. Pa. Const. art. I § 5.

          186. The procedure for mail-in ballots often leads to minor errors, which

result in many ballots being rejected and disenfranchising voters who believe they

have exercised their right to vote.




                                             51
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 84 of 100




      187. Petitioners are not seeking to impose a pre-election review

requirement on Respondents, however, where Respondents undertake such a

review, whether before, on, or after Election Day, and have knowledge of an

incomplete or incorrectly filled out ballot and has the elector’s contact information

(i.e., email or telephone number), Respondents should contact the potentially

disenfranchised electors and provide each of them the opportunity to cure the facial

defect until the UOCAVA Deadline.

      188. A party seeking a permanent injunction must establish three elements:

(1) a clear right to relief; (2) that an injunction is necessary to avoid an injury that

cannot be compensated by damages; (3) that a greater injury will result from

refusing the injunction.” Mazin, 950 A.2d at 389.

      189. There is no government interest in requiring that the formalities of the

outside of the Mailing Envelope be completed prior to mailing rather than prior to

counting, nor is there a governmental interest in denying a ballot on timeliness

grounds so long as ballots continue to arrive under federal law, which is required

until the UOCAVA Deadline. Thus, a right to relief is clear.

      190. An injunction will prevent disenfranchisement, which cannot be

compensated by damages. See Kuznik, 902 A.2d at 476.




                                          52
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 85 of 100




       191. There is no governmental interest in disenfranchising the votes of

valid, qualified electors, and for the reasons set forth above there is no temporal

benefit from any deadline to cure errors prior to the UOCAVA Deadline.

                                       COUNT IV

 DECLARATORY JUDGMENT THAT, UNDER ACT 77, BOARDS MUST
  CLOTHE AND COUNT NAKED BALLOTS AND NOTHING IN THE
     UNITED STATES CONSTITUTION, THE PENNSYLVANIA
    CONSTITUTION OR FEDERAL OR STATE LAW MANDATES
    OTHERWISE; AND INJUNCTION AGAINST BOARDS FROM
      EXCLUDING SUCH BALLOTS FROM THE CANVASS.

       192. Petitioner’s refer to and incorporate Paragraphs 1 through 191 of this

Complaint as though the same were repeated at length herein.

       193. Pursuant to the Declaratory Judgment Act, the Court may declare the

rights, status, or other legal relations of any interested person under a statute or

contract. See 42 Pa. C.S. § 7533.

       194. The Pennsylvania Constitution bestows the right to vote upon

qualified citizens and to equal protection in the enjoyment of that right. See Pa.

Const. art. VII, § 1 & art. I, § 28.

       195. The Free and Equal Elections Clause of the Pennsylvania

Constitution, provides that “[e]lections shall be free and equal; and no power, civil

or military, shall at any time interfere to prevent the free exercise of the right to

suffrage.” Pa. Const. art. I, § 5.




                                          53
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 86 of 100




      196. Voting is a fundamental right also protected by the Fourteenth

Amendment to the United States Constitution.

      197. Act 77 requires Boards to set aside absentee ballots or mail-in ballots

enclosed in official election ballot envelopes that contain “any text, mark or

symbol which reveals the identity of the elector.” 25 P.S. § 3146.8(g)(4)(ii).

      198. Petitioners request a declaration that there is no statutory authority for

Respondents to set aside an absentee or mail-in ballot solely because the voter

forgot to properly insert it into the official election ballot envelope.

      199. Additionally, Petitioners seek an injunction prohibiting Respondents

from invalidating Naked Ballots which are otherwise satisfactory.

      200. A party seeking a permanent injunction must establish three elements:

(1) a clear right to relief; (2) that an injunction is necessary to avoid an injury that

cannot be compensated by damages; (3) that a greater injury will result from

refusing the injunction.” Mazin, 950 A.2d at 389.

      201. There is no statutory authority that permits Defendants to refuse to

clothe and count Naked Ballots, the right to relief is clear.

      202. An injunction will prevent disenfranchisement, which cannot be

compensated by damages. See Kuznik, 902 A.2d at 476.

      203. If the Commonwealth were to determine to count all Naked Ballots on

a uniform basis, pursuant to an order of this Court, there would be no potential



                                           54
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 87 of 100




Equal Protection claim arising from the fact that such votes were wrongfully

disqualified in a few counties.

                                     COUNT V

    DECLARATORY JUDGMENT THAT THE POLL WATCHER
 RESIDENCY REQUIREMENT DOES NOT VIOLATE THE FIRST OR
     FOURTEENTH AMENDMENT OF THE UNITED STATES
   CONSTITUTION, EQUAL PROTECTION CLAUSE, OR EQUAL
PROTECTION AND FREE AND EQUAL ELECTIONS CLAUSES OF THE
             PENNSYLVANIA CONSTITUTION.

      204. Plaintiffs refer to and incorporate Paragraphs 1 through 203 of this

Complaint as though the same were repeated at length herein.

      205. Pursuant to the Declaratory Judgment Act, the Court may declare the

rights, status, or other legal relations of any interested person under a statute or

contract. See 42 Pa. C.S. § 7533.

      206. The Election Code only permits a poll watcher to serve in an election

district in a county in which the watcher is not a qualified registered elector. See

Election Code 417, 25 Pa. C.S. § 2687(b). The state’s interest in the poll watcher

residency requirement remains the same today as it was in 2016.

      207. Petitioners request a declaration that Election Code’s poll watcher

residency requirement does not violate the United States Constitution’s First and

Fourteenth Amendments, its Equal Protection Clause, or the Equal Protection and

Free and Equal Elections Clauses of the Pennsylvania Constitution.




                                          55
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 88 of 100




      WHEREFORE, Petitioners pray this Honorable Court to order make the

above declarations and issue the requested injunctive relief.

                   Respectfully submitted,

                                              Greenberg Traurig, LLP

                                              /s/ Kevin Greenberg___________

                                              Kevin Greenberg, Attorney ID 82311
                                              A. Michael Pratt, Attorney ID 044973
                                              Adam Roseman, Attorney ID 313809
                                              George J. Farrell, Attorney ID 324521
                                              1717 Arch Street, Suite 400
                                              Philadelphia, Pennsylvania 19103
                                              (215) 988-7818
                                              greenbergk@gtlaw.com
                                              prattam@gtlaw.com
                                              rosemana@gtlaw.com
                                              farrellg@gtlaw.com

                                              Lazar M. Palnick, Attorney ID 52762
                                              Lazar M. Palnick, Esq.
                                              1216 Heberton Street
                                              Pittsburgh, Pennsylvania 15206
                                              (412) 661-3633
                                              lazarpalnick@gmail.com

                                              Attorneys for Petitioners
July 10, 2020




                                         56
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 89 of 100




      PUBLIC ACCESS POLICY CERTIFICATE OF COMPLIANCE


      It is hereby certified by the undersigned that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of

Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential

information and documents.

                                          Respectfully submitted,
                                          GREENBERG TRAURIG, LLP

                                          /s/ Kevin Greenberg

                                          Kevin Greenberg (No. 82311)
                                          1717 Arch Street, Suite 400
                                          Philadelphia, PA 19103
                                          (t) 215.988.7818
                                          (f) 215.988.7801
                                          greenbergk@gtlaw.com
Dated:      July 10, 2020
Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 90 of 100




                     EXHIBIT A
        Case 2:20-cv-00966-NR Document 85-2 5/22/2020
                                    Received Filed 07/13/20      Page 91 of 100
                                                      9:05:44 PM Commonwealth Court of Pennsylvania


                                               Filed 5/22/2020 9:05:00 PM Commonwealth Court of Pennsylvania
                                                                                                266 MD 2020

          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


                                                 :
MICHAEL CROSSEY, et al.,                         :
                                                 :
                              Petitioners,       :
                                                 :
                                                   No. 266 MD 2020
                       v.                        :
                                                 :
KATHY BOOCKVAR, SECRETARY                        :
OF THE COMMONWEALTH, et al.,                     :
                                                 :
                              Respondents.       :
                                                 :

         SUPPLEMENTAL DECLARATION OF JONATHAN MARKS

        I, Jonathan Marks, declare under the penalty of perjury pursuant to 18

Pa.C.S. § 4902 that:

        I am the Deputy Secretary for Elections and Commissions for the

Department of State (the “Department”) of the Commonwealth of Pennsylvania.

This Declaration supplements the Declaration I submitted to the Court on May 18,

2020.

        1.     In my May 18, 2020 Declaration, I gave statistics on the Pennsylvania

counties’ progress in processing applications for mail in and absentee ballots and

mailing out ballots.

        2.     I stated that the Election Code requires counties to mail absentee and

mail-in primary election ballots for all approved applications by Tuesday, May 19,
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 92 of 100




2020, and that I would update the Court after that date. See May 18 Declaration ¶¶

14-43.

         3.     Statewide, a large majority of counties are keeping up with mail-in

and absentee voting applications, with ballots being mailed out as applications are

processed.

         4.     Some counties, however, are facing obstacles, especially those in

areas where the prevalence of COVID-19 is highest. If these obstacles persist into

next week, there is a possibility that they could result in significant delays in

voters’ receipt of ballots.

         5.     As of Thursday, May 21, 2020, the counties had reported receipt of

approximately 1,701,141 applications for absentee and mail-in ballots.

         6.     The counties had approved 1,528,212, or approximately 90%, of the

applications.

         7.     Preliminary data indicates that the counties have mailed 1,459,871

million ballots, or approximately 96% of the applications approved so far, to

voters.

         8.     The counties have received 441,012 voted ballots, which accounts for

approximately 29% of applications approved so far.

         9.     Counties have continued to take steps to deal with the high volume of

applications by, for example, reassigning staff to assist with ballot processing and,



                                           -2-
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 93 of 100




in some cases, adding extra shifts at their election offices.

      10.    The vast majority of counties do not appear to be having difficulty

managing the application process. As of May 21, 2020, more than half of the

counties in the Commonwealth had mailed ballots in response to more than 90% of

their approved applications.

      11.    Certain counties, however, are experiencing delays or backlogs.

      12.    For example, preliminary data shows that Montgomery County has

mailed out 131,932 ballots out of the 138,363 applications it has approved.

However, for reasons not within Montgomery County’s control, many ballots that

the county has mailed have been delayed in arriving at voters’ homes. These

delays may make it more difficult for voters who requested ballots well in advance

of the application deadline to return those ballots on time.

      13.    Philadelphia County recently began receiving a surge of paper ballot

applications. Because these applications take longer to process than online

applications, and because of COVID-19 related staffing shortages and social

distancing rules, Philadelphia’s staff will face difficulties in promptly processing

all of the outstanding applications.

      14.    A recent outage in Philadelphia’s Verizon connection, which covered

the network connection with the election database, further impeded Philadelphia’s

progress.



                                          -3-
        Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 94 of 100




        15.   Preliminary data shows that as of May 21, Philadelphia County had

received 181,655 applications, rejected 2,114 of them, approved 159,772, and

mailed out 142,836 ballots.

        16.   Of the counties identified in my May 18 declaration, other than

Philadelphia and Montgomery, preliminary data reported by the counties shows

that:

                 x Allegheny County had received 242,349 applications, rejected
                   20,120 of them, approved 222,757, and mailed out 205,646
                   ballots;

                 x Delaware County had received 78,333 applications, rejected
                   4,290 of them, approved 53,851, and mailed out 42,904 ballots;

                 x Lawrence County had received 9,400 applications, rejected 623
                   of them, approved 8,813, and mailed out 8,654 ballots;

                 x Lehigh County had received 47,057 applications, rejected 3,991
                   of them, approved 43,220, and mailed out 43,011 ballots; and

                 x Mercer County had received 11,067 applications, rejected 807
                   of them, approved 9,746, and mailed out 9,569 ballots.

        17.   The last day for applying for a mail in or absentee ballot is Tuesday,

May 26.

        18.   I understand that because of COVID-19 related staffing shortages or

technical difficulties, a small number of other counties may face challenges in

keeping up with their outstanding applications as the application deadline

approaches.

        19.   After May 26, unless the Court instructs otherwise, I will give the

                                          -4-
      Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 95 of 100




Court further information about the counties’ application numbers and the

existence of any backlogs.

      I declare under penalty of perjury that the foregoing is true and correct.


Executed on May 22, 2020.




                                       Jonathan Marks




                                         -5-
Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 96 of 100




                     EXHIBIT B
                Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 97 of 100




From: Marks, Jonathan <jmarks@pa.gov>
Sent: Thursday, May 28, 2020 7:44 PM
To: Marks, Jonathan <jmarks@pa.gov>
Subject: Important DOS Email re: Absentee/Mail-in Ballot Canvass
Importance: High

To all county election officials.

I hope you are all safe and well.

The department has received some questions from county officials in recent days regarding
the proper disposition of absentee or mail-in ballots cast by voters who did not enclose their
voted ballots in the official election ballot envelope (“secrecy” or “inner” envelope).

Though the Election Code requires county boards of elections to set aside absentee or mail-
in ballots enclosed in official election ballot envelopes that contain “any text, mark or
symbol which reveals the identity of the elector,” there is no statutory requirement, nor
is there any statutory authority, for setting aside an absentee or mail-in ballot solely
because the voter forgot to properly insert it into the official election ballot envelope. See 25
P.S. § 3146.8(g)(4)(ii).

To preserve the secrecy of such ballots, the board of elections in its discretion may develop
a process by which the members of the pre-canvass or canvass boards insert these ballots
into empty official election ballot envelopes or privacy sleeves until such time as they are
ready to be tabulated.

Please consult with your solicitor about your plans to deal with such instances should they
occur during the pre-canvass or canvass.

Thank you for everything you are doing to administer the 2020 Primary while coping with
the unique challenges presented by COVID-19.

Kind regards,

Jonathan M. Marks
Deputy Secretary for Elections & Commissions
Pennsylvania Department of State
302 North Office Building | Harrisburg, PA 17120
 717.783.2035  717.787.1734
 jmarks@pa.gov
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 98 of 100




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,     ) CIVIL ACTION
 INC.; GLENN THOMPSON; MIKE KELLY;  )
 JOHN JOYCE; GUY RESCHENTHALER;     )
 REPUBLICAN NATIONAL COMMITTEE;     )
 MELANIE STRINGHILL PATTERSON; and  )
 CLAYTON DAVID SHOW,                )
                                    )
                Plaintiffs,         )
                                    )
        v.                          ) No. 2-20-cv-966
 KATHY BOOCKVAR, in her capacity as )
 Secretary of the Commonwealth of   )
 Pennsylvania; ADAMS COUNTY BOARD   )
 OF ELECTIONS; ALLEGHENY COUNTY     )
 BOARD OF ELECTIONS; ARMSTRONG      )
 COUNTY BOARD OF ELECTIONS;         )
 BEAVER COUNTY BOARD OF             )
 ELECTIONS; BEDFORD COUNTY BOARD )
 OF ELECTIONS; BERKS COUNTY BOARD )
 OF ELECTIONS; BLAIR COUNTY BOARD )
 OF ELECTIONS; BRADFORD COUNTY      )
 BOARD OF ELECTIONS; BUCKS          )
 COUNTY BOARD OF ELECTIONS;         )
 BUTLER COUNTY BOARD OF             )
 ELECTIONS; CAMBRIA COUNTY BOARD )
 OF ELECTIONS; CAMERON COUNTY       )
 BOARD OF ELECTIONS; CARBON         )
 COUNTY BOARD OF ELECTIONS;         )
 CENTRE COUNTY BOARD OF             )
 ELECTIONS; CHESTER COUNTY BOARD )
 OF ELECTIONS; CLARION COUNTY       )
 BOARD OF ELECTIONS; CLEARFIELD     )
 COUNTY BOARD OF ELECTIONS;         )
 CLINTON COUNTY BOARD OF            )
 ELECTIONS; COLUMBIA COUNTY         )
 BOARD OF ELECTIONS; CRAWFORD       )
 COUNTY BOARD OF ELECTIONS;         )
 CUMBERLAND COUNTY BOARD OF         )
 ELECTIONS; DAUPHIN COUNTY BOARD )
 OF ELECTIONS; DELAWARE COUNTY      )
 BOARD OF ELECTIONS; ELK COUNTY     )
 BOARD OF ELECTIONS; ERIE COUNTY    )
 BOARD OF ELECTIONS; FAYETTE        )
 COUNTY BOARD OF ELECTIONS;         )

ACTIVE 51420248v3
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 99 of 100




 FOREST COUNTY BOARD OF                  )
 ELECTIONS; FRANKLIN COUNTY              )
 BOARD OF ELECTIONS; FULTON              )
 COUNTY BOARD OF ELECTIONS;              )
 GREENE COUNTY BOARD OF                  )
 ELECTIONS; HUNTINGDON COUNTY            )
 BOARD OF ELECTIONS; INDIANA             )
 COUNTY BOARD OF ELECTIONS;              )
 JEFFERSON COUNTY BOARD OF               )
 ELECTIONS; JUNIATA COUNTY BOARD         )
 OF ELECTIONS; LACKAWANNA                )
 COUNTY BOARD OF ELECTIONS;              )
 LANCASTER COUNTY BOARD OF               )
 ELECTIONS; LAWRENCE COUNTY              )
 BOARD OF ELECTIONS; LEBANON             )
 COUNTY BOARD OF ELECTIONS;              )
 LEHIGH COUNTY BOARD OF                  )
 ELECTIONS; LUZERNE COUNTY BOARD         )
 OF ELECTIONS; LYCOMING COUNTY           )
 BOARD OF ELECTIONS; MCKEAN              )
 COUNTY BOARD OF ELECTIONS;              )
 MERCER COUNTY BOARD OF                  )
 ELECTIONS; MIFFLIN COUNTY BOARD         )
 OF ELECTIONS; MONROE COUNTY             )
 BOARD OF ELECTIONS; MONTGOMERY          )
 COUNTY BOARD OF ELECTIONS;              )
 MONTOUR COUNTY BOARD OF                 )
 ELECTIONS; NORTHAMPTON COUNTY           )
 BOARD OF ELECTIONS;                     )
 NORTHUMBERLAND COUNTY BOARD             )
 OF ELECTIONS; PERRY COUNTY BOARD        )
 OF ELECTIONS; PHILADELPHIA              )
 COUNTY BOARD OF ELECTIONS; PIKE         )
 COUNTY BOARD OF ELECTIONS;              )
 POTTER COUNTY BOARD OF                  )
 ELECTIONS; SCHUYLKILL COUNTY            )
 BOARD OF ELECTIONS; SNYDER              )
 COUNTY BOARD OF ELECTIONS;              )
 SOMERSET COUNTY BOARD OF                )
 ELECTIONS; SULLIVAN COUNTY              )
 BOARD OF ELECTIONS; SUSQUEHANNA         )
 COUNTY BOARD OF ELECTIONS; TIOGA        )
 COUNTY BOARD OF ELECTIONS; UNION        )
 COUNTY BOARD OF ELECTIONS;              )
 VENANGO COUNTY BOARD OF                 )
 ELECTIONS; WARREN COUNTY BOARD          )


ACTIVE 51420248v3
       Case 2:20-cv-00966-NR Document 85-2 Filed 07/13/20 Page 100 of 100




 OF ELECTIONS; WASHINGTON COUNTY               )
 BOARD OF ELECTIONS; WAYNE                     )
 COUNTY BOARD OF ELECTIONS;                    )
 WESTMORELAND COUNTY BOARD OF                  )
 ELECTIONS; WYOMING COUNTY                     )
 BOARD OF ELECTIONS; and YORK                  )
 COUNTY BOARD OF ELECTIONS,                    )
                                               )
 Defendants.                                   )

                                  [PROPOSED] ORDER

        AND NOW, this _____________ day of _____________, 2020, upon consideration of

Intervenors’ Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (“Motion to

Dismiss”) and Plaintiffs and Defendants’ responses thereto, IT IS HEREBY ORDERED that

Intervenors’ Motion to Dismiss is GRANTED.



                                                               BY THE COURT:


                                                   ____________________________
                                                               Ranjan, J.




ACTIVE 51420248v3
